Exhibit 10.1
Execution Copy
 
AMENDED AND RESTATED TRUST AGREEMENT
OF
SERVISFIRST CAPITAL TRUST I
SEPTEMBER 2, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I INTERPRETATIONS AND DEFINITIONS
    1    
SECTION 1.1 Definitions
    1  
 
       
ARTICLE II TRUST INDENTURE ACT
    8    
SECTION 2.1 Trust Indenture Act; Application
    8  
SECTION 2.2 Lists of Holders of Securities
    8  
SECTION 2.3 Reports by the Property Trustee
    8  
SECTION 2.4 Periodic Reports to Property Trustee
    9  
SECTION 2.5 Evidence of Compliance with Conditions Precedent
    10  
SECTION 2.6 Events of Default; Waiver
    10  
SECTION 2.7 Event of Default; Notice
    12  
 
       
ARTICLE III ORGANIZATION
    12  
 
       
SECTION 3.1 Name
    12  
SECTION 3.2 Office
    13  
SECTION 3.3 Purpose
    13  
SECTION 3.4 Authority
    13  
SECTION 3.5 Title to Property of the Trust
    13  
SECTION 3.6 Powers and Duties of the Administrative Trustees
    13  
SECTION 3.7 Prohibition of Actions by the Trust and the Trustees
    16  
SECTION 3.8 Powers and Duties of the Property Trustee
    16  
SECTION 3.9 Certain Duties and Responsibilities of the Property Trustee
    18  
SECTION 3.10 Certain Rights of Property Trustee
    20  
SECTION 3.11 Delaware Trustee
    22  
SECTION 3.12 Execution of Documents
    23  
SECTION 3.13 Not Responsible for Recitals or Issuance of Securities
    23  
SECTION 3.14 Duration of Trust
    23  
SECTION 3.15 Mergers
    23  
 
       
ARTICLE IV SPONSOR
    25  
 
       
SECTION 4.1 Sponsor’s Purchase of Common Securities
    25  
SECTION 4.2 Responsibilities of the Sponsor
    25  
SECTION 4.3 Right to Proceed
    26  
 
       
ARTICLE V TRUSTEES
    26  
 
       
SECTION 5.1 Number of Trustees: Appointment of Co-Trustee
    26  
SECTION 5.2 Delaware Trustee
    26  
SECTION 5.3 Property Trustee; Eligibility
    27  
SECTION 5.4 Certain Qualifications of Administrative Trustees and Delaware
Trustee Generally
    28  
SECTION 5.5 Administrative Trustees
    28  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.6 Delaware Trustee
    28  
SECTION 5.7 Appointment, Removal and Resignation of Trustees
    29  
SECTION 5.8 Vacancies Among Trustees
    30  
SECTION 5.9 Effect of Vacancies
    30  
SECTION 5.10 Meetings
    31  
SECTION 5.11 Delegation of Power
    31  
SECTION 5.12 Merger, Conversion, Consolidation or Succession to Business
    31  
 
       
ARTICLE VI DISTRIBUTIONS
    32  
 
       
SECTION 6.1 Distributions
    32  
 
       
ARTICLE VII ISSUANCE OF SECURITIES
    32  
 
       
SECTION 7.1 General Provisions Regarding Securities
    32  
SECTION 7.2 Execution and Authentication
    33  
SECTION 7.3 Form and Dating
    33  
SECTION 7.4 Registrar and Paying Agent
    35  
SECTION 7.5 Paying Agent to Hold Money in Trust
    35  
SECTION 7.6 Replacement Securities
    36  
SECTION 7.7 Outstanding Preferred Securities
    36  
SECTION 7.8 Preferred Securities in Treasury
    36  
SECTION 7.9 Temporary Securities
    36  
SECTION 7.10 Cancellation
    37  
SECTION 7.11 CUSIP Numbers
    37  
 
       
ARTICLE VIII TERMINATION OF TRUST
    38  
 
       
SECTION 8.1 Termination of Trust
    38  
SECTION 8.2 Liquidation
    38  
 
       
ARTICLE IX TRANSFER OF INTERESTS
    40  
 
       
SECTION 9.1 Transfer of Securities
    40  
SECTION 9.2 Transfer Procedures and Restrictions
    41  
SECTION 9.3 Deemed Security Holders
    45  
SECTION 9.4 Restriction on Transfers
    45  
SECTION 9.5 Book Entry Interests
    45  
SECTION 9.6 Notices to Clearing Agency
    46  
SECTION 9.7 Appointment of Successor Clearing Agency
    46  
 
       
ARTICLE X LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR OTHERS
    46  
 
       
SECTION 10.1 Liability
    46  
SECTION 10.2 Exculpation
    46  
SECTION 10.3 Fiduciary Duty
    47  
SECTION 10.4 Indemnification
    48  
SECTION 10.5 Outside Businesses
    51  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XI ACCOUNTING
    51  
 
       
SECTION 11.1 Fiscal Year
    51  
SECTION 11.2 Certain Accounting Matters
    51  
SECTION 11.3 Banking
    52  
SECTION 11.4 Withholding
    52  
 
       
ARTICLE XII AMENDMENTS AND MEETINGS
    53  
 
       
SECTION 12.1 Amendments
    53  
SECTION 12.2 Meetings of the Holders of Securities; Action by Written Consent
    54  
 
       
ARTICLE XIII REPRESENTATIONS OF PROPERTY TRUSTEE AND DELAWARE TRUSTEE
    56  
 
       
SECTION 13.1 Representations and Warranties of Property Trustee
    56  
SECTION 13.2 Representations and Warranties of Delaware Trustee
    56  
 
       
ARTICLE XIV MISCELLANEOUS
    57  
 
       
SECTION 14.1 Notices
    57  
SECTION 14.2 Governing Law
    58  
SECTION 14.3 Intention of the Parties
    58  
SECTION 14.4 Headings
    59  
SECTION 14.5 Successors and Assigns
    59  
SECTION 14.6 Partial Enforceability
    59  
SECTION 14.7 Counterparts
    59  
 
       
ANNEX A — FORM OF LETTER TO BE DELIVERED BY ACCREDITED INVESTORS
    1  
 
       
ANNEX I            Terms of 8.5% Preferred Securities and 8.5% Common Securities
    I-1  
 
       
EXHIBIT A-1    Form of Preferred Security Certificate
    A1-1  
EXHIBIT A-2    Form of Common Security Certificate
    A2-1  
EXHIBIT B        Form of Transfer Certificate
    B-1  
EXHIBIT C        Form of Letter to be Delivered by Accredited Investors
    C-1  
EXHIBIT D       Officer’s Certificate
    D-1  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
TRUST AGREEMENT
OF
SERVISFIRST CAPITAL TRUST I
SEPTEMBER 2, 2008
     AMENDED AND RESTATED TRUST AGREEMENT (“Trust Agreement”) dated and
effective as of September 2, 2008, by the Trustees (as defined herein), the
Sponsor (as defined herein) and by the Holders (as defined herein), from time to
time, of undivided beneficial interests in the Trust to be issued pursuant to
this Trust Agreement;
     WHEREAS, the Delaware Trustee and the Sponsor established ServisFirst
Capital Trust I (the “Trust”), a statutory trust created under the Delaware
Statutory Trust Act pursuant to a Trust Agreement dated as of August 4, 2008
(the “Original Agreement”), and a Certificate of Trust filed with the Secretary
of State of the State of Delaware on August 4, 2008, for the sole purpose of
issuing and selling certain securities representing undivided beneficial
interests in the assets of the Trust and investing the proceeds thereof in
certain Debentures of the Debenture Issuer (each as hereinafter defined);
     WHEREAS, prior to the date hereof, no Trust Securities have been issued;
     WHEREAS, all of the Trustees and the Sponsor, by this Trust Agreement,
amend and restate each and every term and provision of the Original Agreement;
and
     NOW, THEREFORE, it being the intention of the parties hereto to continue
the Trust as a statutory trust under the Statutory Trust Act (as defined herein)
and that this Trust Agreement constitute the governing instrument of such
statutory trust, the Trustees declare that all assets contributed to the Trust
will be held in trust for the benefit of the Holders (as defined herein), from
time to time, of the securities representing undivided beneficial interests in
the assets of the Trust issued hereunder, subject to the provisions of this
Trust Agreement.
ARTICLE I
INTERPRETATION AND DEFINITIONS
SECTION 1.1 Definitions.
          Unless the context otherwise requires:
     (a) Capitalized terms used in this Trust Agreement but not defined in the
preamble above or elsewhere herein have the respective meanings assigned to them
in this Section 1.1;
          (b) a term defined anywhere in this Trust Agreement has the same
meaning throughout;

1



--------------------------------------------------------------------------------



 



     (c) all references to “the Trust Agreement” or “this Trust Agreement” are
to this Trust Agreement (including Appendix I hereto and Exhibit A hereto) as
modified, supplemented or amended from time to time;
     (d) all references in this Trust Agreement to Articles and Sections and
Annexes and Exhibits are to Articles and Sections of and Annexes and Exhibits to
this Trust Agreement unless otherwise specified;
     (e) a term defined in the Trust Indenture Act has the same meaning when
used in this Trust Agreement unless otherwise defined in this Trust Agreement or
unless the context otherwise requires;
     (f) a term defined in the Indenture (as defined herein) has the same
meaning when used in this Trust Agreement unless otherwise defined in this Trust
Agreement or the context otherwise requires; and
     (g) a reference to the singular includes the plural and vice versa.
          “Accredited Investor” has the meaning set forth in Rule 501(a) of
Regulation D under the Securities Act
          “Administrative Trustee” has the meaning set forth in Section 5.1.
          “Affiliate” has the same meaning as given to that term in Rule 405
under the Securities Act or any successor rule thereunder.
          “Agent” means any Paying Agent or Registrar.
          “Authorized Officer” of a Person means any other Person that is
authorized to legally bind such former Person.
          “Book Entry Interest” means a beneficial interest in a Global
Certificate registered in the name of a Clearing Agency or its nominee,
ownership and transfers of which shall be maintained and made through book
entries by a Clearing Agency as described in Section 9.4.
          “Business Day” means any day other than a Saturday or a Sunday or a
day on which banking institutions in The City of New York or Wilmington,
Delaware are authorized or required by law or executive order to close.
          “Clearing Agency” means an organization registered as a “Clearing
Agency” pursuant to Section 17A of the Exchange Act that is acting as depositary
for the Preferred Securities and in whose name or in the name of a nominee of
that organization shall be registered a Global Certificate and which shall
undertake to effect book entry transfers and pledges of the Preferred
Securities.
          “Clearing Agency Participant” means a broker, dealer, bank, other
financial institution or other Person for whom from time to time the Clearing
Agency effects book entry transfers and pledges of securities deposited with the
Clearing Agency.

2



--------------------------------------------------------------------------------



 



          “Closing Time” means September 2, 2008.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor legislation.
          “Commission” means the United States Securities and Exchange
Commission as from time to time constituted, or if any time after the execution
of this Trust Agreement such Commission is not existing and performing the
duties now assigned to it under applicable Federal securities laws, then the
body performing such duties at such time.
          “Common Securities” has the meaning specified in Section 7.1(a).
          “Company” means ServisFirst Bancshares, Inc., a Delaware corporation,
or any successor entity resulting from any consolidation, amalgamation, merger
or other business combination.
          “Company Indemnified Person” means (a) any Administrative Trustee;
(b) any Affiliate of any Administrative Trustee; (c) any officers, directors,
shareholders, members, partners, employees, representatives or agents of any
Administrative Trustee; or (d) any officer, employee or agent of the Trust or
its Affiliates.
          “Confidential Offering Memorandum” has the meaning set forth in
Section 3.6(b).
          “Corporate Trust Office” means the office of the Property Trustee at
which the corporate trust business of the Property Trustee shall, at any
particular time, be principally administered, which office at the date of
execution of this Agreement is located at Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890 Attention: Corporate Trust Administration.
          “Covered Person” means: (a) any officer, director, shareholder,
partner, member, representative, employee or agent of (i) the Trust or (ii) the
Trust’s Affiliates; and (b) any Holders of Securities.
          “Debenture Issuer” means ServisFirst Bancshares, Inc., a Delaware
corporation, or any successor entity resulting from any consolidation,
amalgamation, merger or other business combination, in its capacity as issuer of
the Debentures under the Indenture.
          “Debenture Trustee” means Wilmington Trust Company, a Delaware banking
corporation, as trustee under the Indenture until a successor is appointed
thereunder, and thereafter means such successor trustee.
          “Debentures” means the 8.5% Junior Subordinated Deferrable Interest
Debentures due September 1, 2038 of the Debenture Issuer issued pursuant to the
Indenture.
          “Default” means an event, act or condition that with notice or lapse
of time, or both, would constitute an Event of Default.

3



--------------------------------------------------------------------------------



 



          “Definitive Preferred Securities” shall have the meaning set forth in
Section 7.3(b).
          “Delaware Trustee” has the meaning set forth in Section 5.2.
          “Direct Action” shall have the meaning set forth in Section 3.8(e).
          “Distribution” means a distribution payable to Holders of Securities
in accordance with Section 6.1.
          “DTC” means The Depository Trust Company, the initial Clearing Agency.
          “Event of Default” in respect of the Securities means an Event of
Default (as defined in the Indenture) that has occurred and is continuing in
respect of the Debentures.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor legislation.
          “Fiduciary Indemnified Person” has the meaning set forth in
Section 10.4(b).
          “GAAP” means generally accepted accounting principles, as recognized
by the American Institute of Certificated Public Accountants and the Financial
Accounting Standards Board, consistently applied and maintained on a consistent
basis for the Sponsor and its subsidiaries throughout the period indicated and
consistent with the prior financial practice of the Sponsor and its
subsidiaries.
          “Global Preferred Securities” has the meaning set forth in
Section 7.3(b).
          “Guarantor” means ServisFirst Bancshares, Inc., a Delaware
corporation, or any successor entity resulting from any consolidation,
amalgamation, merger or other business combination in its capacity as guarantor
under the Preferred Securities Guarantee.
          “Holder” means (i) a Person in whose name a Security is registered,
such Person being a beneficial owner within the meaning of the Statutory Trust
Act, and (ii) a Preferred Security Beneficial Owner.
          “Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.
          “Indenture” means the Indenture dated as of September 2, 2008 among
the Debenture Issuer and the Debenture Trustee, as amended from time to time.
          “Initial Optional Redemption Date” has the meaning set forth in
Section 4(b) of Annex I hereto.
          “Investment Company” means an investment company as defined in the
Investment Company Act.

4



--------------------------------------------------------------------------------



 



          “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time, or any successor legislation.
          “Legal Action” has the meaning set forth in Section 3.6(g).
          “Liquidation Amount” with respect to any Security means the amount
designated as such with respect thereto in Annex I hereto.
          “Majority in Liquidation Amount” means, with respect to the Trust
Securities, except as provided in the terms of the Preferred Securities or by
the Trust Indenture Act, Holder(s) of outstanding Trust Securities voting
together as a single class or, as the context may require, Holders of
outstanding Preferred Securities or Holders of outstanding Common Securities
voting separately as a class, who are the record owners of more than 50% of the
aggregate Liquidation Amount (including the stated amount that would be paid on
redemption, liquidation or otherwise, plus accrued and unpaid Distributions to
the date upon which the voting percentages are determined) of all outstanding
Securities of the relevant class.
          “Ministerial Action” has the meaning set forth in Annex I hereto.
          “Officers’ Certificate” means, with respect to any Person, a
certificate signed by two of the following: the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Financial Officer, the
Secretary or the Treasurer of such Person. Any Officers’ Certificate delivered
with respect to compliance with a condition or covenant provided for in this
Trust Agreement shall include:
          (a) a statement that each officer signing the Certificate has read the
covenant or condition and the definitions relating thereto;
          (b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Certificate;
          (c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
          (d) a statement as to whether, in the opinion of each such officer,
such condition or covenant has been complied with.
          “Opinion of Counsel” shall mean a written opinion of counsel, who may
be an employee of the Sponsor, and who shall be acceptable to the Property
Trustee.
          “Paying Agent” has the meaning specified in Section 7.4.
          “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

5



--------------------------------------------------------------------------------



 



          “Preferred Securities” has the meaning specified in Section 7.1(a).
          “Preferred Securities Guarantee” means the guarantee agreement dated
as of September 2, 2008 of the Guarantor in respect of the Preferred Securities.
          “Preferred Security Beneficial Owner” means, with respect to a Book
Entry Interest, a Person who is the beneficial owner of such Book Entry
Interest, as reflected on the books of the Clearing Agency, or on the books of a
Person maintaining an account with such Clearing Agency (directly as a Clearing
Agency Participant or as an indirect participant, in each case in accordance
with the rules of such Clearing Agency).
          “Property Trustee” has the meaning set forth in Section 5.3(a).
          “Property Trustee Account” has the meaning set forth in
Section 3.8(c).
          “Qualified Institutional Buyer” has the meaning set forth in Rule 144A
under the Securities Act.
          “Quorum” means a majority of the Administrative Trustees or, if there
are only two Administrative Trustees, both of them.
          “Redemption Price” has the meaning set forth in Section 4(a) of Annex
I hereto.
          “Registrar” has the meaning set forth in Section 7.4.
          “Related Party” means, with respect to the Sponsor, any direct or
indirect wholly owned subsidiary of the Sponsor or any other Person that owns,
directly or indirectly, 100% of the outstanding voting securities of the
Sponsor.
          “Responsible Officer” means, with respect to the Property Trustee, any
officer assigned to the Trust and Security Services Office of the Property
Trustee, including any managing director, vice president, assistant vice
president, assistant treasurer, assistant secretary or any other officer of the
Trustee customarily performing functions similar to those performed by any of
the above designated officers, and having direct responsibility for the
administration of this Trust Agreement and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.
          “Rule 3a-5” means Rule 3a-5 under the Investment Company Act, or any
successor rule or regulation.
          “Rule 144A” means Rule 144A under the Securities Act, or any successor
rule or regulation.
          “Securities” or “Trust Securities” means the Common Securities and the
Preferred Securities.

6



--------------------------------------------------------------------------------



 



          “Securities Act” means the Securities Act of 1933, as amended from
time to time, or any successor legislation.
          “Special Event” has the meaning set forth in Section 4(c) of Annex I
hereto.
          “Sponsor” means ServisFirst Bancshares, Inc., a Delaware corporation,
or any successor entity resulting from any merger, consolidation, amalgamation
or other business combination, in its capacity as sponsor of the Trust.
          “Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code Section3801 et seq., as it may be amended from time to time
or any successor legislation.
          “Successor Entity” has the meaning specified in Section 3.15(b).
          “Successor Delaware Trustee” has the meaning specified in
Section 5.7(b)(ii).
          “Successor Property Trustee” has the meaning specified in
Section 5.7(b)(i).
          “Successor Securities” has the meaning specified in Section 3.15(b).
          “Super Majority” has the meaning set forth in Section 2.6(a)(ii).
          “10% in Liquidation Amount” means, with respect to the Trust
Securities, except as provided in the terms of the Preferred Securities or by
the Trust Indenture Act, Holder(s) of outstanding Trust Securities voting
together as a single class or, as the context may require, Holders of
outstanding Preferred Securities or Holders of outstanding Common Securities
voting separately as a class, who are the record owners of 10% or more of the
aggregate Liquidation Amount (including the stated amount that would be paid on
redemption, liquidation or otherwise, plus accrued and unpaid Distributions to
the date upon which the voting percentages are determined) of all outstanding
Securities of the relevant class.
          “Treasury Regulations” means the income tax regulations, including
temporary and proposed regulations, promulgated under the Code by the United
States Treasury, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
          “Trustee” or “Trustees” means each Person who has signed this Trust
Agreement as a trustee (including the Property Trustee, the Delaware Trustee and
the Administrative Trustees), so long as such Person shall continue as a trustee
of the Trust in accordance with the terms hereof, and all other Persons who may
from time to time be duly appointed, qualified and serving as Trustees in
accordance with the provisions hereof, and references herein to a Trustee or the
Trustees shall refer to such Person or Persons solely in their capacity as
trustees hereunder.
          “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended from time to time, or any successor legislation.

7



--------------------------------------------------------------------------------



 



ARTICLE II
TRUST INDENTURE ACT
SECTION 2.1 Trust Indenture Act; Application.
          (a) This Trust Agreement is not subject to or governed by the Trust
Indenture Act except to the extent set forth herein as expressly agreed to by
the parties to this Trust Agreement.
          (b) The Property Trustee shall be the only Trustee which is a Trustee
for the purposes of construing this Trust Agreement in accordance with the Trust
Indenture Act, as applicable.
          (c) The application of the provisions of the Trust Indenture Act to
this Trust Agreement as set forth herein shall not affect the nature of the
Securities as equity securities representing undivided beneficial interests in
the assets of the Trust.
SECTION 2.2 Lists of Holders of Securities.
          (a) Each of the Sponsor and the Administrative Trustees on behalf of
the Trust shall provide the Property Trustee, unless the Property Trustee is
Registrar for the Securities, (i) within 5 days after each record date for
payment of Distributions, a list, in such form as the Property Trustee may
reasonably require, of the names and addresses of the Holders of the Securities
(“List of Holders”) as of such record date, provided that neither the Sponsor
nor the Administrative Trustees on behalf of the Trust shall be obligated to
provide such List of Holders at any time the List of Holders does not differ
from the most recent List of Holders given to the Property Trustee by the
Sponsor and the Administrative Trustees on behalf of the Trust, and (ii) at any
other time, within 30 days of receipt by the Trust of a written request for a
List of Holders as of a date no more than 14 days before such List of Holders is
given to the Property Trustee. The Property Trustee shall preserve, in as
current a form as is reasonably practicable, all information contained in Lists
of Holders given to it or which it receives in the capacity as Paying Agent (if
acting in such capacity), provided that the Property Trustee may destroy any
List of Holders previously given to it on receipt of a new List of Holders.
          (b) The Property Trustee shall comply with the obligations under
Sections 311(a), 311(b) and 312(b) of the Trust Indenture Act.
SECTION 2.3 Reports by the Property Trustee.
          (a) The Property Trustee shall transmit to the Holders of the
Preferred Securities such reports concerning the Property Trustee and its
actions under this Trust Agreement as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided pursuant thereto. If
required by Section 313(a) of the Trust Indenture Act, the Property Trustee
shall, within sixty days after each anniversary following the date of this Trust
Agreement, commencing September 2, 2009, deliver to the Holders of the Preferred
Securities a brief report, dated as of such date, which complies with the
provisions of such Section 313(a).

8



--------------------------------------------------------------------------------



 



          (b) A copy of each such report shall, at the time of such transmission
to the Holders of the Preferred Securities, be filed by the Property Trustee
with the Company. The Company will promptly notify the Property Trustee in
writing if and when the Preferred Securities are listed on any stock exchange.
SECTION 2.4 Periodic Reports to Property Trustee.
          (a) General. The Sponsor will furnish to the Property Trustee:
          (i) unless the Sponsor is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 45 days after the end of the first, second and third quarterly
accounting periods of each fiscal year (commencing with the quarter ending
September 30, 2008), the Sponsor’s unaudited consolidated balance sheet as of
the last day of such quarterly period and the related consolidated statements of
income and cash flows during such quarterly period prepared in accordance with
GAAP and (in the case of second and third quarterly periods) for the portion of
the fiscal year ending with the last day of such quarterly period, setting forth
in each case in comparative form corresponding unaudited figures from the
preceding fiscal year;
          (ii) unless the Sponsor is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 90 days after the end of each fiscal year (commencing with the
fiscal year ending December 31, 2008), the Sponsor’s consolidated balance sheet
as of the end of such year and the related consolidated statements of income,
cash flows, and shareholders’ equity during such year setting forth in each case
in comparative form corresponding figures from the preceding fiscal year
accompanied by an audit report thereon of a firm of independent public
accountants registered with the Public Company Accounting Oversight Board (the
“PCAOB”);
          (iii) at the time of the delivery of the report provided for in clause
(ii) above (or at the time of the filing of the comparable report pursuant to
the Exchange Act), an Officers’ Certificate as set forth in Exhibit D to this
Trust Agreement to the effect that, to the best of such officers’ knowledge, no
Default or Event of Default under this Trust Agreement has occurred and is
continuing or, if any Default or Event of Default hereunder has occurred and is
continuing, specifying the nature and extent thereof and what action the Sponsor
is taking or proposes to take in response thereto;
          (iv) the Sponsor and the Administrative Trustees shall file annually
with the Property Trustee a certificate as to whether or not they are in
compliance with all the conditions and covenants applicable to them under the
Trust Agreement; and
          (v) promptly after the Sponsor obtains actual knowledge of the
occurrence thereof, written notice of the occurrence of any event or condition
which constitutes an Event of Default, and an Officers’ Certificate of the
Sponsor specifically stating that such Event of Default has occurred and setting
forth the details thereof and the action which the Sponsor is taking or proposes
to take with respect thereto.

9



--------------------------------------------------------------------------------



 



          (b) All such information provided to the Property Trustee as indicated
above also will be provided by the Property Trustee upon written request to the
Property Trustee (which may be a single continuing request), to (x) Holders and
(y) prospective purchasers of Preferred Securities (and of beneficial interests
in Preferred Securities). The Sponsor will furnish to the Property Trustee, upon
its request, sufficient copies of all such information to accommodate the
requests of such Holders and prospective purchasers of Preferred Securities (and
of beneficial interests in Preferred Securities).
          (c) Upon the request of any Holder or the Property Trustee (on behalf
of a Holder), the Sponsor will furnish such information as is specified in
paragraph (d)(4) of Rule 144A to Holders and prospective purchasers of Preferred
Securities (and of beneficial interests in Preferred Securities) who are
Qualified Institutional Buyers or Accredited Investors or to the Property
Trustee for delivery to such Holders or prospective purchasers of Preferred
Securities (or of beneficial interests in Preferred Securities) as the case may
be, unless, at the time of such request, the Sponsor is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act.
SECTION 2.5 Evidence of Compliance with Conditions Precedent.
          (a) The Sponsor shall furnish to the Property Trustee evidence of
compliance with the conditions precedent, if any, provided for in the Trust
Agreement (including any covenants compliance with which constitutes a condition
precedent) which relate to the satisfaction and discharge of the Trust
Agreement, or to any other action to be taken by the Property Trustee at the
request or upon the application of such obligor. Such evidence shall consist of
the following:
          (i) Certificates or opinions made by officers of the Sponsor who are
specified in the Trust Agreement, stating that such conditions precedent have
been complied with; and
          (ii) An opinion of counsel (who may be of counsel of the Sponsor)
stating that in his opinion such conditions precedent have been complied with.
          (b) Each certificate or opinion with respect to compliance with a
condition or covenant provided for in the Trust Agreement shall include (1) a
statement that the person making such certificate or opinion has read such
covenant or condition; (2) a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based; (3) a statement that, in the opinion of
such person, he has made such examination or investigation as is necessary to
enable him to express an informed opinion as to whether or not such covenant or
condition has been complied with; and (4) a statement as to whether or not, in
the opinion of such person, such condition or covenant has been complied with.
SECTION 2.6 Events of Default; Waiver.
          (a) The Holders of a Majority in Liquidation Amount of Preferred
Securities may, by vote, on behalf of the Holders of all of the Preferred
Securities, waive any past Event of

10



--------------------------------------------------------------------------------



 



Default in respect of the Preferred Securities and its consequences, provided
that, if the underlying Event of Default under the Indenture:
          (i) is not waivable under the Indenture, the Event of Default under
the Trust Agreement shall also not be waivable; or
          (ii) requires the consent or vote of greater than a majority in
aggregate principal amount of the holders of the Debentures (a “Super Majority”)
to be waived under the Indenture, the Event of Default under the Trust Agreement
may only be waived by the vote of the Holders of at least the proportion in
aggregate Liquidation Amount of the Preferred Securities that the relevant Super
Majority represents of the aggregate principal amount of the Debentures
outstanding.
Upon such waiver, any such Default shall cease to exist, and any Event of
Default with respect to the Preferred Securities arising therefrom shall be
deemed to have been cured, for every purpose of this Trust Agreement, but no
such waiver shall extend to any subsequent or other Default or an Event of
Default with respect to the Preferred Securities or impair any right consequent
thereon. Any waiver by the Holders of the Preferred Securities of an Event of
Default with respect to the Preferred Securities shall also be deemed to
constitute a waiver by the Holders of the Common Securities of any such Event of
Default with respect to the Common Securities for all purposes of this Trust
Agreement without any further act, vote, or consent of the Holders of the Common
Securities.
          (b) The Holders of a Majority in Liquidation Amount of the Common
Securities may, by vote, on behalf of the Holders of all of the Common
Securities, waive any past Event of Default with respect to the Common
Securities and its consequences, provided that, if the underlying Event of
Default under the Indenture:
          (i) is not waivable under the Indenture, except where the Holders of
the Common Securities are deemed to have waived such Event of Default under the
Trust Agreement as provided below in this Section 2.6(b), the Event of Default
under the Trust Agreement shall also not be waivable; or
          (ii) requires the consent or vote of a Super Majority to be waived,
except where the Holders of the Common Securities are deemed to have waived such
Event of Default under the Trust Agreement as provided below in this
Section 2.6(b), the Event of Default under the Trust Agreement may only be
waived by the vote of the Holders of at least the proportion in aggregate
Liquidation Amount of the Common Securities that the relevant Super Majority
represents of the aggregate principal amount of the Debentures outstanding;
provided further, that each Holder of Common Securities will be deemed to have
waived any such Event of Default and all Events of Default with respect to the
Common Securities and its consequences if all Events of Default with respect to
the Preferred Securities have been cured, waived or otherwise eliminated, and
until such Events of Default have been so cured, waived or otherwise eliminated,
the Property Trustee will be deemed to be acting solely on behalf of the Holders
of the Preferred Securities and only the Holders of the Preferred Securities
will have the

11



--------------------------------------------------------------------------------



 



right to direct the Property Trustee in accordance with the terms of the
Securities. Subject to the foregoing provisions of this Section 2.6(b), upon
such waiver, any such Default shall cease to exist and any Event of Default with
respect to the Common Securities arising therefrom shall be deemed to have been
cured for every purpose of this Trust Agreement, but no such waiver shall extend
to any subsequent or other Default or Event of Default with respect to the
Common Securities or impair any right consequent thereon.
          (c) A waiver of an Event of Default under the Indenture by the
Property Trustee, at the written direction of the Holders of the Preferred
Securities, constitutes a waiver of the corresponding Event of Default under
this Trust Agreement.
SECTION 2.7 Event of Default; Notice.
          (a) The Property Trustee shall, within 90 days after a Responsible
Officer of the Property Trustee obtains actual knowledge of the occurrence of an
Event of Default, transmit by mail, first class postage prepaid, to the Holders
of the Securities, notices of all Defaults with respect to the Securities
actually known to a Responsible Officer of the Property Trustee, unless such
Defaults have been cured before the giving of such notice; provided that, except
for a Default in the payment of principal of (or premium, if any) or interest on
any of the Debentures, the Property Trustee shall be protected in withholding
such notice if and so long as a Responsible Officer of the Property Trustee in
good faith determines that the withholding of such notice is in the interests of
the Holders of the Securities.
          (b) The Property Trustee shall not be deemed to have actual knowledge
of any Default or Event of Default except:
          (i) Default or Event of Default under Sections 5.01(a) and 5.01(b) of
the Indenture; or
          (ii) any Default or Event of Default as to which the Property Trustee
shall have received written notice or of which a Responsible Officer of the
Property Trustee charged with the administration of the Trust Agreement shall
have actual knowledge.
          (c) Within five Business Days after the occurrence of any Event of
Default actually known to the Property Trustee, the Property Trustee shall
transmit notice of such Event of Default to the Holders of the Preferred
Securities, the Administrative Trustees and the Sponsor, unless such Event of
Default shall have been cured or waived.
ARTICLE III
ORGANIZATION
SECTION 3.1 Name.
     The Trust is named “ServisFirst Capital Trust I” as such name may be
modified from time to time by the Administrative Trustees following written
notice to the Property Trustee, the Delaware Trustee and the Holders of
Securities. The Trust’s activities may be conducted under the name of the Trust
or any other name deemed advisable by the Administrative Trustees.

12



--------------------------------------------------------------------------------



 



SECTION 3.2 Office.
     The address of the principal office of the Trust is c/o ServisFirst
Bancshares, Inc., 3300 Cahaba Road, Suite 300, Birmingham, Alabama 35223. On 10
Business Days written notice to the Property Trustee, the Delaware Trustee and
the Holders of Securities, the Administrative Trustees may designate another
principal office.
SECTION 3.3 Purpose.
     The exclusive purposes and functions of the Trust are (a) to issue and sell
Securities, (b) to use the gross proceeds from the sale of the Securities to
acquire the Debentures, and (c) except as otherwise limited herein, to engage in
only those other activities necessary, advisable or incidental thereto. The
Trust shall not borrow money, issue debt or reinvest proceeds derived from
investments, mortgage or pledge any of its assets, or otherwise undertake (or
permit to be undertaken) any activity that would cause the Trust not to be
classified for United States federal income tax purposes as a grantor trust.
SECTION 3.4 Authority.
     Subject to the limitations provided in this Trust Agreement and to the
specific duties of the Property Trustee, the Administrative Trustees shall have
exclusive and complete authority to carry out the purposes of the Trust. An
action taken by the Administrative Trustees in accordance with their powers
shall constitute the act of and serve to bind the Trust and an action taken by
the Property Trustee on behalf of the Trust in accordance with its powers shall
constitute the act of and serve to bind the Trust. In dealing with the Trustees
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of the Trustees to bind the Trust. Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of the Trustees as set
forth in this Trust Agreement.
SECTION 3.5 Title to Property of the Trust.
     Except as provided in Section 3.8 with respect to the Debentures and the
Property Trustee Account or as otherwise provided in this Trust Agreement, legal
title to all assets of the Trust shall be vested in the Trust. The Holders shall
not have legal title to any part of the assets of the Trust, but shall have an
undivided beneficial interest in the assets of the Trust.
SECTION 3.6 Powers and Duties of the Administrative Trustees.
     The Administrative Trustees shall have the exclusive power, duty and
authority to cause the Trust to engage in the following activities:
          (a) to issue and sell the Preferred Securities and the Common
Securities in accordance with this Trust Agreement; provided, however, that
except, in the case of (i) and (ii), as contemplated in Section 7.1(a), (i) the
Trust may issue no more than one series of Preferred Securities and no more than
one series of Common Securities, (ii) there shall be no interests in the Trust
other than the Securities, and (iii) the issuance of Securities shall be limited
to a simultaneous issuance of both Preferred Securities and Common Securities at
any Closing Time;

13



--------------------------------------------------------------------------------



 



     (b) in connection with the issue and sale of the Preferred Securities, at
the direction of the Sponsor, to:
          (i) execute, if necessary, a confidential offering memorandum (the
“Confidential Offering Memorandum”) in preliminary and final form, including any
amendments or supplements thereto, prepared by the Sponsor, in relation to the
offering and sale of Preferred Securities under an exemption from the
registration requirements of Section 5 of the Securities Act;
          (ii) execute and file any documents prepared by the Sponsor, or take
any acts as determined by the Sponsor to be necessary in order to qualify the
offering and sale of Preferred Securities under an exemption from the
registration requirements of Section 5 of the Securities Act;
          (iii) execute and file any documents prepared by the Sponsor, or take
any acts as determined by the Sponsor to be necessary in order to qualify or
register all or part of the Preferred Securities in any State in which the
Sponsor has determined to qualify or register such Preferred Securities for
sale; and
          (iv) execute and deliver letters, documents, or instruments with DTC
and other Clearing Agencies relating to the Preferred Securities.
          (c) to acquire the Debentures with the proceeds of the sale of the
Preferred Securities and the Common Securities; provided, however, that the
Administrative Trustees shall cause legal title to the Debentures to be held by
the Property Trustee for the benefit of the Holders of the Preferred Securities
and the Holders of Common Securities;
          (d) to give the Sponsor and the Property Trustee prompt written notice
of the occurrence of a Special Event;
          (e) to establish a record date with respect to all actions to be taken
hereunder that require a record date be established, including and with respect
to Distributions, voting rights, redemptions and exchanges, and to issue
relevant notices to the Holders of Preferred Securities and Holders of Common
Securities as to such actions and applicable record dates;
          (f) to take all actions and perform such duties as may be required of
the Administrative Trustees pursuant to the terms of the Securities;
          (g) to bring or defend, pay, collect, compromise, arbitrate, resort to
legal action, or otherwise adjust claims or demands of or against the Trust
(“Legal Action”), unless pursuant to Section 3.8(e), the Property Trustee has
the exclusive power to bring such Legal Action;
          (h) to employ or otherwise engage employees and agents (who may be
designated as officers with titles) and managers, contractors, advisors, and
consultants and pay reasonable compensation for such services;

14



--------------------------------------------------------------------------------



 



          (i) to incur expenses that are necessary or incidental to carry out
any of the purposes of the Trust;
          (j) to act as, or appoint another Person to act as, Registrar for the
Securities or to appoint a Paying Agent for the Securities as provided in
Section 7.4 except for such time as such power to appoint a Paying Agent is
vested in the Property Trustee;
          (k) to give prompt written notice to the Property Trustee and to
Holders of the Securities of any notice received from the Debenture Issuer of
its election to defer payments of interest on the Debentures by extending the
interest payment period under the Indenture;
          (l) to execute all documents or instruments, perform all duties and
powers, and do all things for and on behalf of the Trust in all matters
necessary or incidental to the foregoing;
          (m) to take all action that may be necessary or appropriate for the
preservation and the continuation of the Trust’s valid existence, rights,
franchises and privileges as a statutory trust under the laws of the State of
Delaware and of each other jurisdiction in which such existence is necessary to
protect the limited liability of the Holders of the Preferred Securities or to
enable the Trust to effect the purposes for which the Trust was created;
          (n) to take any action, not inconsistent with this Trust Agreement or
with applicable law, that the Administrative Trustees determine in their
discretion to be necessary or desirable in carrying out the activities of the
Trust as set out in this Section 3.6, including, but not limited to:
          (i) causing the Trust not to be deemed to be an Investment Company
required to be registered under the Investment Company Act;
          (ii) causing the Trust to be classified for United States federal
income tax purposes as a grantor trust; and
          (iii) cooperating with the Debenture Issuer to ensure that the
Debentures will be treated as indebtedness of the Debenture Issuer for United
States federal income tax purposes; and
          (o) to take all action necessary to cause all applicable tax returns
and tax information reports that are required to be filed with respect to the
Trust to be duly prepared and filed by the Administrative Trustees, on behalf of
the Trust.
          The Administrative Trustees must exercise the powers set forth in this
Section 3.6 in a manner that is consistent with the purposes and functions of
the Trust set out in Section 3.3, and the Administrative Trustees shall not take
any action that is inconsistent with the purposes and functions of the Trust set
forth in Section 3.3.
          Subject to this Section 3.6, the Administrative Trustees shall have
none of the powers or the authority of the Property Trustee set forth in
Section 3.8.

15



--------------------------------------------------------------------------------



 



          Any expenses incurred by the Administrative Trustees pursuant to this
Section 3.6 shall be reimbursed by the Sponsor.
SECTION 3.7 Prohibition of Actions by the Trust and the Trustees.
          The Trust shall not, and the Trustees (including the Property Trustee)
shall not cause the Trust to, engage in any activity other than as required or
authorized by this Trust Agreement. The Trust shall not:
          (a) invest any proceeds received by the Trust from holding the
Debentures, but shall distribute all such proceeds to Holders of Securities
pursuant to the terms of this Trust Agreement and of the Securities;
          (b) acquire any assets other than as expressly provided herein;
          (c) possess Trust property for other than a Trust purpose;
          (d) make any loans or incur any indebtedness other than loans
represented by the Debentures;
          (e) possess any power or otherwise act in such a way as to vary the
Trust assets or the terms of the Securities in any way whatsoever;
          (f) issue any securities or other evidences of beneficial ownership
of, or beneficial interest in, the Trust other than the Securities; or
          (g) other than as provided in this Trust Agreement or Annex I,
(A) direct the time, method and place of conducting any proceeding with respect
to any remedy available to the Debenture Trustee, or exercising any trust or
power conferred upon the Debenture Trustee with respect to the Debentures,
(B) waive any past default that is waivable under the Indenture, (C) exercise
any right to rescind or annul any declaration that the principal of all the
Debentures shall be due and payable, or (D) consent to any amendment,
modification or termination of the Indenture or the Debentures where such
consent shall be required unless the Trust shall have received an opinion of a
nationally recognized independent tax counsel experienced in such matters to the
effect that such amendment, modification or termination will not cause more than
an insubstantial risk that, for United States federal income tax purposes, the
Trust will not be classified as a grantor trust.
SECTION 3.8 Powers and Duties of the Property Trustee.
          (a) The legal title to the Debentures shall be held by the Property
Trustee in trust for the benefit of the Holders of the Securities. The right,
title and interest of the Property Trustee to the Debentures shall vest
automatically in each Person who may hereafter be appointed as Property Trustee
in accordance with Section 5.7. Such vesting and cessation of title shall be
effective whether or not conveyancing documents with regard to the Debentures
have been executed and delivered.

16



--------------------------------------------------------------------------------



 



          (b) The Property Trustee shall not transfer its right, title and
interest in the Debentures to the Administrative Trustees or to the Delaware
Trustee (if the Property Trustee does not also act as Delaware Trustee).
          (c) The Property Trustee shall:
          (i) establish and maintain a segregated non-interest bearing trust
account (the “Property Trustee Account”) in the name of and under the exclusive
control of the Property Trustee on behalf of the Holders of the Securities and,
upon the receipt of payments of funds made in respect of the Debentures held by
the Property Trustee, deposit such funds into the Property Trustee Account and
make, or cause any Paying Agent to make, payments to the Holders of the
Preferred Securities and Holders of the Common Securities from the Property
Trustee Account in accordance with Section 6.1. Funds in the Property Trustee
Account shall be held uninvested until disbursed in accordance with this Trust
Agreement;
          (ii) engage in such ministerial activities as shall be necessary or
appropriate to effect the redemption of the Preferred Securities and the Common
Securities to the extent the Debentures are redeemed or mature; and
          (iii) upon written notice of distribution issued by the Administrative
Trustees in accordance with the terms of the Securities, engage in such
ministerial activities as shall be necessary or appropriate to effect the
distribution of the Debentures to Holders of Securities upon the occurrence of
certain events.
          (d) The Property Trustee shall take all actions and perform such
duties as may be specifically required of the Property Trustee pursuant to the
terms of this Trust Agreement and the Securities.
          (e) Subject to Section 3.9(a), the Property Trustee shall take any
Legal Action which arises out of or in connection with an Event of Default of
which a Responsible Officer of the Property Trustee has actual knowledge or the
Property Trustee’s duties and obligations under this Trust Agreement and if the
Property Trustee shall have failed to take such Legal Action, the Holders of the
Preferred Securities may take such Legal Action, to the same extent as if such
Holders of Preferred Securities held an aggregate principal amount of Debentures
equal to the aggregate Liquidation Amount of such Preferred Securities, without
first proceeding against the Property Trustee or the Trust; provided, however,
that if an Event of Default has occurred and is continuing and such event is
attributable to the failure of the Debenture Issuer to pay the principal of or
premium, if any, or interest on the Debentures on the date such principal,
premium, if any, or interest is otherwise payable (or in the case of redemption,
on the redemption date), then a Holder of Preferred Securities may directly
institute a proceeding for enforcement of payment to such Holder of the
principal of or premium, if any, or interest on the Debentures having a
principal amount equal to the aggregate Liquidation Amount of the Preferred
Securities of such Holder (a “Direct Action”) on or after the respective due
date specified in the Debentures. In connection with such Direct Action, the
rights of the Holders of the Common Securities will be subrogated to the rights
of such Holder of Preferred Securities to the extent of any payment made by the
Debenture Issuer to such Holder of Preferred Securities in such Direct

17



--------------------------------------------------------------------------------



 



Action. Except as provided in the preceding sentences, the Holders of Preferred
Securities will not be able to exercise directly any other remedy available to
the holders of the Debentures.
          (f) The Property Trustee shall continue to serve as a Trustee until
either:
          (i) the Trust has been completely liquidated and the proceeds of the
liquidation distributed to the Holders of Securities pursuant to the terms of
the Securities; or
          (ii) a Successor Property Trustee has been appointed and has accepted
that appointment in accordance with Section 5.7(b).
          (g) The Property Trustee shall have the legal power to exercise all of
the rights, powers and privileges of a holder of Debentures under the Indenture
and, if an Event of Default actually known to a Responsible Officer of the
Property Trustee occurs and is continuing, the Property Trustee shall, for the
benefit of Holders of the Securities, enforce its rights as holder of the
Debentures subject to the rights of the Holders pursuant to this Trust Agreement
and the terms of the Securities. The Property Trustee must exercise the powers
set forth in this Section 3.8 in a manner that is consistent with the purposes
and functions of the Trust set out in Section 3.3, and the Property Trustee
shall not take any action that is inconsistent with the purposes and functions
of the Trust set out in Section 3.3.
          (h) The Property Trustee shall be authorized to undertake any actions
set forth in Section 317(a) of the Trust Indenture Act.
     For such time as the Property Trustee is the Paying Agent, the Property
Trustee may authorize one or more Persons to act as additional Paying Agents and
to pay Distributions, redemption payments or liquidation payments on behalf of
the Trust with respect to all securities and any such Paying Agent shall comply
with the provisions of Section 317(b) of the Trust Indenture Act. Any such
additional Paying Agent may be removed by the Property Trustee at any time the
Property Trustee remains as Paying Agent and a successor Paying Agent or
additional Paying Agents may be (but are not required to be) appointed at any
time by the Property Trustee.
          (i) Subject to this Section 3.8, the Property Trustee shall have none
of the duties, liabilities, powers or the authority of the Administrative
Trustees set forth in Section 3.6.
          The Property Trustee must exercise the powers set forth in this
Section 3.8 in a manner that is consistent with the purposes and functions of
the Trust set out in Section 3.3, and the Property Trustee shall not take any
action that is inconsistent with the purposes and functions of the Trust set out
in Section 3.3.
     SECTION 3.9 Certain Duties and Responsibilities of the Property Trustee.
          (a) The Property Trustee, before the occurrence of any Event of
Default and after the curing or waiving of all Events of Default that may have
occurred, shall undertake to perform only such duties as are specifically set
forth in this Trust Agreement and in the Securities and no implied covenants
shall be read into this Trust Agreement against the Property

18



--------------------------------------------------------------------------------



 



Trustee. In case an Event of Default has occurred (that has not been cured or
waived pursuant to Section 2.6) of which a Responsible Officer of the Property
Trustee has actual knowledge, the Property Trustee shall exercise such of the
rights and powers vested in it by this Trust Agreement, and use the same degree
of care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.
          (b) No provision of this Trust Agreement shall be construed to relieve
the Property Trustee from liability for its own gross negligent action, its own
gross negligent failure to act, or its own willful misconduct, except that:
          (i) prior to the occurrence of an Event of Default and after the
curing or waiving of all such Events of Default that may have occurred:
          (A) the duties and obligations of the Property Trustee shall be
determined solely by the express provisions of this Trust Agreement and in the
Securities and the Property Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Trust Agreement and in the Securities, and no implied covenants or obligations
shall be read into this Trust Agreement against the Property Trustee; and
          (B) in the absence of bad faith on the part of the Property Trustee,
the Property Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Property Trustee and conforming to the requirements of
this Trust Agreement; provided, however, that in the case of any such
certificates or opinions that by any provision hereof are specifically required
to be furnished to the Property Trustee, the Property Trustee shall be under a
duty to examine the same to determine whether or not they conform to the
requirements of this Trust Agreement;
          (ii) the Property Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer of the Property Trustee,
unless it shall be proved that the Property Trustee was grossly negligent in
ascertaining the pertinent facts;
          (iii) the Property Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of not less than a Majority in Liquidation Amount of
the Securities relating to the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee, or exercising any
trust or power conferred upon the Property Trustee under this Trust Agreement;
          (iv) no provision of this Trust Agreement shall require the Property
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if it shall have reasonable grounds for believing that the
repayment of such funds or liability is not reasonably assured to it under the
terms of this Trust Agreement or indemnity

19



--------------------------------------------------------------------------------



 



satisfactory to the Property Trustee against such risk or liability is not
reasonably assured to it;
          (v) the Property Trustee’s sole duty with respect to the custody, safe
keeping and physical preservation of the Debentures and the Property Trustee
Account shall be to deal with such property in a similar manner as the Property
Trustee deals with similar property for its own account, subject to the
protections and limitations on liability afforded to the Property Trustee under
this Trust Agreement;
          (vi) the Property Trustee shall have no duty or liability for or with
respect to the value, genuineness, existence or sufficiency of the Debentures or
the payment of any taxes or assessments levied thereon or in connection
therewith;
          (vii) the Property Trustee shall not be liable for any interest on any
money received by it except as it may otherwise agree in writing with the
Sponsor. Money held by the Property Trustee need not be segregated from other
funds held by it except in relation to the Property Trustee Account maintained
by the Property Trustee pursuant to Section 3.8(c)(i) and except to the extent
otherwise required by law; and
          (viii) the Property Trustee shall not be responsible for monitoring
the compliance by the Administrative Trustees or the Sponsor with their
respective duties under this Trust Agreement, nor shall the Property Trustee be
liable for any default or misconduct of the Administrative Trustees, any other
Trustees or the Sponsor.
SECTION 3.10 Certain Rights of Property Trustee.
          (a) Subject to the provisions of Section 3.9:
          (i) the Property Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document believed by it to be genuine and to have been signed, sent or presented
by the proper party or parties;
          (ii) any direction or act of the Sponsor or the Administrative
Trustees contemplated by this Trust Agreement may be sufficiently evidenced by
an Officers’ Certificate;
          (iii) whenever in the administration of this Trust Agreement, the
Property Trustee shall deem it desirable that a matter be proved or established
before taking, suffering or omitting any action hereunder, the Property Trustee
(unless other evidence is herein specifically prescribed) may, in the absence of
bad faith on its part, request and conclusively rely upon an Officers’
Certificate which, upon receipt of such request, shall be promptly delivered by
the Sponsor or the Administrative Trustees;
          (iv) the Property Trustee shall have no duty to see to any recording,
filing or registration of any instrument (including any financing or
continuation statement

20



--------------------------------------------------------------------------------



 



or any filing under tax or securities laws) or any rerecording, refiling or
reregistration thereof;
          (v) the Property Trustee may consult with counsel or other experts of
its selection and the advice or opinion of such counsel and experts with respect
to legal matters or advice within the scope of such experts’ area of expertise
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
such advice or opinion, such counsel may be counsel to the Sponsor or any of its
Affiliates, and may include any of its employees. The Property Trustee shall
have the right at any time to seek instructions concerning the administration of
this Trust Agreement from any court of competent jurisdiction;
          (vi) the Property Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Trust Agreement at the request or
direction of any Holder, unless such Holder shall have provided to the Property
Trustee security and indemnity, satisfactory to the Property Trustee, against
the costs, expenses (including attorneys’ fees and expenses and the expenses of
the Property Trustee’s agents, nominees or custodians) and liabilities that
might be incurred by it in complying with such request or direction, including
such advances as may be requested by the Property Trustee; provided, that,
nothing contained in this Section 3.10(a)(vi) shall be taken to relieve the
Property Trustee, upon the occurrence of an Event of Default, of its obligation
to exercise the rights and powers vested in it by this Trust Agreement;
          (vii) the Property Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Property Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit;
          (viii) the Property Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, custodians, nominees or attorneys and the Property Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder;
          (ix) any action taken by the Property Trustee or its agents hereunder
shall bind the Trust and the Holders of the Securities, and the signature of the
Property Trustee or its agents alone shall be sufficient and effective to
perform any such action and no third party shall be required to inquire as to
the authority of the Property Trustee to so act or as to its compliance with any
of the terms and provisions of this Trust Agreement, both of which shall be
conclusively evidenced by the Property Trustee’s or its agent’s taking such
action;
          (x) whenever in the administration of this Trust Agreement the
Property Trustee shall deem it desirable to receive instructions with respect to
enforcing

21



--------------------------------------------------------------------------------



 



any remedy or right or taking any other action hereunder, the Property Trustee
(i) may request instructions from the Holders of the Securities which
instructions may only be given by the Holders of the same proportion in
Liquidation Amount of the Securities as would be entitled to direct the Property
Trustee under the terms of the Securities in respect of such remedy, right or
action, (ii) may refrain from enforcing such remedy or right or taking such
other action until such instructions are received, and (iii) shall be fully
protected in conclusively relying on or acting in or accordance with such
instructions;
          (xi) except as otherwise expressly provided by this Trust Agreement,
the Property Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Trust Agreement;
          (xii) the Property Trustee shall not be liable for any action taken,
suffered, or omitted to be taken by it in good faith, without gross negligence,
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Trust Agreement;
          (xiii) when the Property Trustee incurs expenses or renders services
in connection with an Event of Default under Sections 5.01(d) or 5.01(e) of the
Indenture, such expenses (including the fees and expenses of its counsel) and
the compensation for such services are intended to constitute expenses of
administration under any bankruptcy law or law relating to creditors rights
generally;
          (xiv) in no event shall the Property Trustee be liable for the
selection of investments or for investment losses incurred thereon. The Property
Trustee shall have no liability in respect of losses incurred as a result of the
liquidation of any such investment prior to its stated maturity or the failure
of the party directing such investment to provide timely written investment
direction. The Property Trustee shall have no obligation to invest or reinvest
any amounts held hereunder in the absence of such written investment direction;
and
          (xv) in the event that the Property Trustee is also acting as Paying
Agent, Registrar or exchange agent hereunder, the rights and protections
afforded to the Property Trustee pursuant to this Article Three shall also be
afforded to such Paying Agent, Registrar or exchange agent.
          (b) No provision of this Trust Agreement shall be deemed to impose any
duty or obligation on the Property Trustee to perform any act or acts or
exercise any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal, or in which the Property Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts, or to exercise any such right, power, duty or
obligation. No permissive power or authority available to the Property Trustee
shall be construed to be a duty.
SECTION 3.11 Delaware Trustee.
     Notwithstanding any other provision of this Trust Agreement other than
Section 5.2, the Delaware Trustee shall not be entitled to exercise any powers,
nor shall the Delaware Trustee

22



--------------------------------------------------------------------------------



 



have any of the duties and responsibilities of the Administrative Trustees or
the Property Trustee described in this Trust Agreement. Except as set forth in
Section 5.2, the Delaware Trustee shall be a Trustee for the sole and limited
purpose of fulfilling the requirements of Section 3807 of the Statutory Trust
Act and taking such actions as are required to be taken by the Delaware Trustee
under the Statutory Trust Act. In the event the Delaware Trustee shall at any
time be required to take any action or perform any duty hereunder, the Delaware
Trustee shall be entitled to the benefits of Section 3.9(b)(ii) through
(vii) and Section 3.10. No implied covenants or obligations shall be read into
this Trust Agreement against the Delaware Trustee.
SECTION 3.12 Execution of Documents.
     Unless otherwise determined by the Administrative Trustees, and except as
otherwise required by the Statutory Trust Act, any Administrative Trustee is
authorized to execute on behalf of the Trust any documents that the
Administrative Trustees have the power and authority to execute pursuant to
Section 3.6.
SECTION 3.13 Not Responsible for Recitals or Issuance of Securities.
     The recitals contained in this Trust Agreement and the Securities shall be
taken as the statements of the Sponsor, and the Trustees do not assume any
responsibility for their correctness. The Trustees make no representations as to
the value or condition of the property of the Trust or any part thereof. The
Trustees make no representations as to the validity or sufficiency of this Trust
Agreement or the Securities.
SECTION 3.14 Duration of Trust.
     The Trust, unless terminated pursuant to the provisions of Article VIII
hereof, shall have existence up to September 1, 2039 (the “Expiration Date”).
SECTION 3.15 Mergers.
          (a) The Trust may not merge or convert with or into, consolidate,
amalgamate, or be replaced by, or convey, transfer or lease its properties and
assets substantially as an entirety to any Person, except as described in
Section 3.15(b) and (c).
          (b) The Trust may, at the request of the Sponsor, with the consent of
the Administrative Trustees or, if there are more than two, a majority of the
Administrative Trustees and without the consent of the Holders of the
Securities, the Delaware Trustee or the Property Trustee, merge or convert with
or into, consolidate, amalgamate, or be replaced by, or convey, transfer or
lease its properties and assets as an entirety or substantially as an entirety
to, a trust organized as such under the laws of any State; provided that:
               (i) such successor entity (the “Successor Entity”) either:
                    (A) expressly assumes all of the obligations of the Trust
under the Securities; or

23



--------------------------------------------------------------------------------



 



                    (B) substitutes for the Securities other securities having
substantially the same terms as the Securities (the “Successor Securities”) so
long as the Successor Securities rank the same as the Securities rank with
respect to Distributions and payments upon liquidation, redemption and
otherwise;
          (ii) the Sponsor expressly appoints a trustee of the Successor Entity
that possesses the same powers and duties as the Property Trustee as the holder
of the Debentures;
          (iii) the Successor Securities are listed or quoted, or any Successor
Securities will be listed or quoted upon notification of issuance, on any
national securities exchange or with another organization on which the Preferred
Securities are then listed or quoted, if any;
          (iv) such merger, conversion, consolidation, amalgamation,
replacement, conveyance, transfer or lease does not cause the Preferred
Securities (including any Successor Securities) to be downgraded by any
nationally recognized statistical rating organization;
          (v) such merger, conversion, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Securities (including any Successor
Securities) in any material respect (other than with respect to any dilution of
such Holders’ interests in the new entity);
          (vi) such Successor Entity has a purpose identical to that of the
Trust;
          (vii) prior to such merger, conversion, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Sponsor has received an opinion
of an independent counsel to the Trust experienced in such matters to the effect
that:
          (A) such merger, conversion, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Securities (including any Successor
Securities) in any material respect (other than with respect to any dilution of
the Holders’ interest in the new entity);
          (B) following such merger, conversion, consolidation, amalgamation,
replacement, conveyance, transfer or lease, neither the Trust nor the Successor
Entity will be required to register as an Investment Company under the
Investment Company Act; and
          (C) following such merger, conversion, consolidation, amalgamation,
replacement, conveyance, transfer, or lease, the Trust (or the Successor Entity)
will continue to be classified as a grantor trust for United States federal
income tax purposes; and

24



--------------------------------------------------------------------------------



 



          (viii) the Sponsor or any permitted successor or assignee owns all of
the common securities of such Successor Entity and guarantees the obligations of
such Successor Entity under the Successor Securities at least to the extent
provided by the Preferred Securities Guarantee.
          (c) Notwithstanding Section 3.15(b), the Trust shall not, except with
the consent of all Holders of the Securities in liquidation amount of the
Securities, consolidate, amalgamate, merge or convert with or into, or be
replaced by, or convey, transfer or lease its properties and assets as an
entirety or substantially as an entirety to, any other Person or permit any
other Person to consolidate, amalgamate, merge or convert with or into, or
replace it if such consolidation, amalgamation, merger, conversion, replacement,
conveyance, transfer or lease would cause the Trust or the Successor Entity not
to be classified as a grantor trust for United States federal income tax
purposes.
          (d) The Administrative Trustees shall furnish to the Delaware Trustee
at least five Business Days prior notice of the consummation of any merger,
consolidation, amalgamation, or replacement; provided, however, that failure to
provide such notice shall not effect the validity of any such transaction.
ARTICLE IV
SPONSOR
SECTION 4.1 Sponsor’s Purchase of Common Securities.
     At the Closing Time, the Sponsor will purchase all of the Common Securities
then issued by the Trust, in an amount at least equal to three percent (3%) of
the capital of the Trust, at the same time as the Preferred Securities are
issued and sold.
SECTION 4.2 Responsibilities of the Sponsor.
          In connection with the issue and sale of the Preferred Securities, the
Sponsor shall have the exclusive right and responsibility to engage in the
following activities:
          (a) to prepare the Confidential Offering Memorandum, including any
amendments or supplements thereto;
          (b) to do any and all such acts, other than actions which must be
taken by the Trust, and advise the Trust of actions it must take, and prepare
for execution and filing any documents to be executed and filed by the Trust, as
the Sponsor deems necessary or advisable in order to comply with any exemption
from the registration requirements of Section 5 of the Securities Act; and
          (c) to determine the States in which to take appropriate action to
qualify or register for sale all or part of the Preferred Securities and to do
any and all such acts, other than actions which must be taken by the Trust, and
advise the Trust of actions it must take, and prepare for execution and filing
any documents to be executed and filed by the Trust, as the Sponsor deems
necessary or advisable in order to comply with the applicable laws of any such
States.

25



--------------------------------------------------------------------------------



 



SECTION 4.3 Right to Proceed.
     The Sponsor acknowledges the rights of the Holders of Preferred Securities,
in the event that a failure of the Trust to pay Distributions on the Preferred
Securities is attributable to the failure of the Company to pay interest or
principal on the Debentures, to institute Direct Actions against the Debenture
Issuer for enforcement of its payment obligations on the Debentures.
ARTICLE V
TRUSTEES
SECTION 5.1 Number of Trustees: Appointment of Co-Trustee.
          The number of Trustees initially shall be four (4), and:
          (a) at any time before the issuance of any Securities, the Sponsor
may, by written instrument, increase or decrease the number of Trustees; and
          (b) after the issuance of any Securities, the number of Trustees may
be increased or decreased by vote of the Holders of a Majority in Liquidation
Amount of the Common Securities voting as a class at a meeting of the Holders of
the Common Securities; provided, however, that, the number of Trustees shall in
no event be less than two (2); provided further, that (1) one Trustee shall be
the Delaware Trustee; (2) there shall be at least one Trustee who is an employee
or officer of, or is affiliated with the Sponsor (an “Administrative Trustee”);
and (3) one Trustee shall be the Property Trustee, and such Trustee may also
serve as Delaware Trustee if it meets the applicable requirements.
Notwithstanding the above, unless an Event of Default shall have occurred and be
continuing, at any time or times, for the purpose of meeting the requirements
hereof or of any legal requirements of any jurisdiction in which any part of the
Trust’s property may at the time be located, the Holders of a Majority in
Liquidation Amount of the Common Securities acting as a class at a meeting of
the Holders of the Common Securities, and the Administrative Trustees shall have
power to appoint one or more Persons either to act as a co-trustee, jointly with
the Property Trustee, of all or any part of the Trust’s property, or to act as
separate trustee of any such property, in either case with such powers as may be
provided in the instrument of appointment, and to vest in such person or persons
in such capacity any property, title, right or power deemed necessary or
desirable, subject to the provisions of this Trust Agreement. In case an Event
of Default has occurred and is continuing, the Property Trustee alone shall have
power to make any such appointment of a co-trustee.
SECTION 5.2 Delaware Trustee.
          If required by the Statutory Trust Act, one Trustee (the “Delaware
Trustee”) shall be:
          (a) a natural person who is a resident of the State of Delaware; or
          (b) if not a natural person, an entity which has its principal place
of business in the State of Delaware, and otherwise meets the requirements of
applicable law,

26



--------------------------------------------------------------------------------



 



provided that, if the Property Trustee has its principal place of business in
the State of Delaware and otherwise meets the requirements of applicable law,
then the Property Trustee shall also be the Delaware Trustee and Section 3.11
shall have no application to the Property Trustee in its capacity as Property
Trustee.
SECTION 5.3 Property Trustee; Eligibility.
          (a) There shall at all times be one Trustee (the “Property Trustee”)
which shall act as Property Trustee and which shall:
          (i) not be an Affiliate of the Sponsor; and
          (ii) be a corporation or national banking association organized and
doing business under the laws of the United States of America or any State or
Territory thereof or of the District of Columbia, or a corporation or Person
permitted by the Commission to act as an institutional trustee under the Trust
Indenture Act, authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least 50 million U.S. dollars
($50,000,000), and subject to supervision or examination by federal, state,
territorial or District of Columbia authority. If such corporation or national
banking association publishes reports of condition at least annually, pursuant
to law or to the requirements of the supervising or examining authority referred
to above, then for the purposes of this Section 5.3(a)(ii), the combined capital
and surplus of such corporation or national banking association shall be deemed
to be its combined capital and surplus as set forth in its most recent report of
condition so published.
          (b) If at any time the Property Trustee shall cease to be eligible to
so act under Section 5.3(a), the Property Trustee shall immediately resign in
the manner and with the effect set forth in Section 5.7(c).
          (c) If the Property Trustee has or shall acquire any “conflicting
interest” within the meaning of Section 310(b) of the Trust Indenture Act, the
Property Trustee and the Holder of the Common Securities (as if it were the
obligor referred to in Section 310(b) of the Trust Indenture Act) shall in all
respects comply with the provisions of Section 310(b) of the Trust Indenture
Act.
          (d) The Preferred Securities Guarantee shall be deemed to be
specifically described in this Trust Agreement for purposes of clause (i) of the
first provision contained in Section 310(b) of the Trust Indenture Act.

   (e)   The initial Property Trustee shall be:

Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration

27



--------------------------------------------------------------------------------



 



SECTION 5.4 Certain Qualifications of Administrative Trustees and Delaware
Trustee Generally.
     Each Administrative Trustee and the Delaware Trustee (unless the Property
Trustee also acts as Delaware Trustee) shall be either a natural person who is
at least 21 years of age or a legal entity that shall act through one or more
Authorized Officers.
SECTION 5.5 Administrative Trustees.

  (a)   The initial Administrative Trustees shall be:

Thomas A. Broughton III
c/o ServisFirst Bancshares, Inc.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223         William M. Foshee
c/o ServisFirst Bancshares, Inc.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223

     (b) Except as expressly set forth in this Trust Agreement and except if a
meeting of the Administrative Trustees is called with respect to any matter over
which the Administrative Trustees have power to act, any power of the
Administrative Trustees may be exercised by, or with the consent of, any one
such Administrative Trustee.
     (c) Unless otherwise determined by the Administrative Trustees, and except
as otherwise required by the Statutory Trust Act or applicable law, any
Administrative Trustee is authorized to execute on behalf of the Trust any
documents which the Administrative Trustees have the power and authority to
cause the Trust to execute pursuant to Section 3.6; and
     (d) An Administrative Trustee may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 his or
her power for the purposes of signing any documents which the Administrative
Trustees have power and authority to cause the Trust to execute pursuant to
Section 3.6.
SECTION 5.6 Delaware Trustee.
     The initial Delaware Trustee shall be:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration

28



--------------------------------------------------------------------------------



 



SECTION 5.7 Appointment, Removal and Resignation of Trustees.
          (a) Subject to Section 5.7(b), any Trustee may be appointed or removed
without cause at any time:
          (i) until the issuance of any Securities, by written instrument
executed by the Sponsor;
          (ii) in the case of Administrative Trustees, after the issuance of any
Securities, by vote of the Holders of a Majority in Liquidation Amount of the
Common Securities voting as a class at a meeting of the Holders of the Common
Securities;
          (iii) in the case of the Property Trustee and the Delaware Trustee,
unless an Event of Default shall have occurred and be continuing after the
issuance of any Securities, by vote of the Holders of a Majority in Liquidation
Amount of the Common Securities voting as a class at a meeting of the Holders of
the Common Securities; and
          (iv) in the case of the Property Trustee and the Delaware Trustee, if
an Event of Default shall have occurred and be continuing after the issuance of
the Securities, by vote of Holders of a Majority in Liquidation Amount of the
Preferred Securities voting as a class at a meeting of Holders of the Preferred
Securities.
          (b) (i) The Trustee that acts as Property Trustee shall not be removed
in accordance with Section 5.7(a) until a successor Trustee possessing the
qualifications to act as Property Trustee under Section 5.3 (a “Successor
Property Trustee”) has been appointed and has accepted such appointment by
written instrument executed by such Successor Property Trustee and delivered to
the removed Property Trustee, the Administrative Trustees and the Sponsor; and
          (ii) the Trustee that acts as Delaware Trustee shall not be removed in
accordance with this Section 5.7(a) until a successor Trustee possessing the
qualifications to act as Delaware Trustee under Sections 5.2 and 5.4 (a
“Successor Delaware Trustee”) has been appointed and has accepted such
appointment by written instrument executed by such Successor Delaware Trustee
and delivered to the removed Delaware Trustee, the Administrative Trustees and
the Sponsor.
          (c) A Trustee appointed to office shall hold office until his
successor shall have been appointed or until his death, removal or resignation.
Any Trustee may resign from office (without need for prior or subsequent
accounting) by an instrument in writing signed by the Trustee and delivered to
the Sponsor and the Trust, which resignation shall take effect upon such
delivery or upon such later date as is specified therein; provided, however,
that:
          (i) No such resignation of the Trustee that acts as the Property
Trustee shall be effective:
          (A) until a Successor Property Trustee has been appointed and has
accepted such appointment by instrument executed by such Successor

29



--------------------------------------------------------------------------------



 



Property Trustee and delivered to the Administrative Trustees, the Sponsor and
the resigning Property Trustee; or
          (B) until the assets of the Trust have been completely liquidated and
the proceeds thereof distributed to the Holders of the Securities; and
          (ii) no such resignation of the Trustee that acts as the Delaware
Trustee shall be effective until a Successor Delaware Trustee has been appointed
and has accepted such appointment by instrument executed by such Successor
Delaware Trustee and delivered to the Administrative Trustees, the Sponsor and
the resigning Delaware Trustee.
          (d) The Holders of the Common Securities shall use their best efforts
to promptly appoint a Successor Delaware Trustee or Successor Property Trustee,
as the case may be, if the Property Trustee or the Delaware Trustee delivers an
instrument of resignation in accordance with this Section 5.7.
          (e) If no Successor Property Trustee or Successor Delaware Trustee
shall have been appointed and accepted appointment as provided in this
Section 5.7 within 60 days after delivery of an instrument of resignation or
removal, the Property Trustee or Delaware Trustee resigning or being removed, as
applicable, may petition any court of competent jurisdiction for appointment of
a Successor Property Trustee or Successor Delaware Trustee. Such court may
thereupon, after prescribing such notice, if any, as it may deem proper and
prescribe, appoint a Successor Property Trustee or Successor Delaware Trustee,
as the case may be.
          (f) No Property Trustee or Delaware Trustee shall be liable for the
acts or omissions of any Successor Property Trustee or Successor Delaware
Trustee, as the case may be.
SECTION 5.8 Vacancies Among Trustees.
     If a Trustee ceases to hold office for any reason and the number of
Trustees is not reduced pursuant to Section 5.1, or if the number of Trustees is
increased pursuant to Section 5.1, a vacancy shall occur. A resolution
certifying the existence of such vacancy by the Administrative Trustees or, if
there are more than two, a majority of the Administrative Trustees, shall be
conclusive evidence of the existence of such vacancy. The vacancy shall be
filled with a Trustee appointed in accordance with Section 5.7.
SECTION 5.9 Effect of Vacancies.
     The death, resignation, retirement, removal, bankruptcy, dissolution,
liquidation, incompetence or incapacity to perform the duties of a Trustee shall
not operate to annul the Trust. Whenever a vacancy in the number of
Administrative Trustees shall occur, until such vacancy is filled by the
appointment of an Administrative Trustee in accordance with Section 5.7, the
Administrative Trustees in office, regardless of their number, shall have all
the powers granted to the Administrative Trustees and shall discharge all the
duties imposed upon the Administrative Trustees by this Trust Agreement.

30



--------------------------------------------------------------------------------



 



SECTION 5.10 Meetings.
     If there is more than one Administrative Trustee, meetings of the
Administrative Trustees shall be held from time to time upon the call of any
Administrative Trustee. Regular meetings of the Administrative Trustees may be
held at a time and place fixed by resolution of the Administrative Trustees.
Notice of any in-person meetings of the Administrative Trustees shall be hand
delivered or otherwise delivered in writing (including by facsimile, with a hard
copy by overnight courier) not less than 24 hours before such meeting. Notice of
any telephonic meetings of the Administrative Trustees or any committee thereof
shall be hand delivered or otherwise delivered in writing (including by
facsimile, with a hard copy by overnight courier) not less than 24 hours before
a meeting. Notices shall contain a brief statement of the time, place and
anticipated purposes of the meeting. The presence (whether in person or by
telephone) of an Administrative Trustee at a meeting shall constitute a waiver
of notice of such meeting except where an Administrative Trustee attends a
meeting for the express purpose of objecting to the transaction of any activity
on the ground that the meeting has not been lawfully called or convened. Unless
provided otherwise in this Trust Agreement, any action of the Administrative
Trustees may be taken at a meeting by vote of a majority of the Administrative
Trustees present (whether in person or by telephone) and eligible to vote with
respect to such matter, provided that a Quorum is present, or without a meeting
by the written consent of the Administrative Trustees. In the event there is
only one Administrative Trustee, any and all action of such Administrative
Trustee shall be evidenced by a written consent of such Administrative Trustee.
SECTION 5.11 Delegation of Power.
          (a) Any Administrative Trustee may, by power of attorney consistent
with applicable law, delegate to any other natural person over the age of 21 his
or her power for the purpose of executing any documents contemplated in
Section 3.6, including any confidential offering memorandum or amendment
thereto; and
          (b) The Administrative Trustees shall have power to delegate from time
to time to such of their number or to officers of the Trust the doing of such
things and the execution of such instruments either in the name of the Trust or
the names of the Administrative Trustees or otherwise as the Administrative
Trustees may deem expedient, to the extent such delegation is not prohibited by
applicable law or contrary to the provisions of the Trust, as set forth herein.
SECTION 5.12 Merger, Conversion, Consolidation or Succession to Business.
          Any Person into which the Property Trustee or the Delaware Trustee or
any Administrative Trustee that is not a natural person, as the case may be, may
be merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which such Trustee
shall be a party, or any Person succeeding to all or substantially all the
corporate trust business of such Trustee, shall be the successor of such Trustee
hereunder without the execution or filing of any paper or any further act on the
part of any of the parties hereto, provided such Person shall be otherwise
qualified and eligible under this Article.

31



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
SECTION 6.1 Distributions.
     Each Holder shall receive Distributions in accordance with the applicable
terms of such Holder’s Securities. If and to the extent that the Debenture
Issuer makes a payment of interest (including Compounded Interest (as defined in
the Indenture) and Additional Sums (as defined in the Indenture)), premium
and/or principal or any other payments on the Debentures held by the Property
Trustee (the amount of any such payment being a “Payment Amount”), the Property
Trustee shall and is directed, to the extent funds are available for that
purpose, to make a distribution (a “Distribution”) of the Payment Amount to
Holders in accordance with the respective terms of the Securities held by them
(each date on which distributions are payable in accordance with this
Section 6.1, a “Distribution Date”).
ARTICLE VII
ISSUANCE OF SECURITIES
SECTION 7.1 General Provisions Regarding Securities.
          (a) The Administrative Trustees shall on behalf of the Trust issue one
class of Preferred Securities representing undivided beneficial interests in the
assets of the Trust having such terms as are set forth in Annex I (the
“Preferred Securities”) and one class of common securities representing
undivided beneficial interests in the assets of the Trust having such terms as
are set forth in Annex I (the “Common Securities”). The Trust shall issue no
securities or other interests in the assets of the Trust other than the
Preferred Securities and the Common Securities.
          (b) The Preferred Securities rank pari passu and payment thereon shall
be made Pro Rata (as defined in Annex I hereto) with the Common Securities
except that, where an Event of Default has occurred and is continuing, the
rights of Holders of the Common Securities to payment in respect of
Distributions and payments upon liquidation, redemption and otherwise are
subordinated to the rights to payment of the Holders of the Preferred
Securities.
          (c) The consideration received by the Trust for the issuance of the
Securities shall constitute a contribution to the capital of the Trust and shall
not constitute a loan to the Trust.
          (d) Upon issuance of the Securities as provided in this Trust
Agreement, the Securities so issued shall be deemed to be validly issued, fully
paid and non-assessable.
          (d) Every Person, by virtue of having become a Holder in accordance
with the terms of this Trust Agreement, shall be deemed to have expressly
assented and agreed to the terms of, and shall be bound by, this Trust
Agreement.

32



--------------------------------------------------------------------------------



 



SECTION 7.2 Execution and Authentication.
          The Securities shall be signed on behalf of the Trust by an
Administrative Trustee. Such signature may be by manual or facsimile signature.
Typographical and other minor errors or defects in any reproduction of any such
signature shall not affect the validity of any Security. In case any
Administrative Trustee who shall have signed any of the Securities shall cease
to be such Administrative Trustee before the Securities so signed shall be
delivered by the Trust, such Securities nevertheless may be delivered as though
the Person who signed such Securities had not ceased to be such Administrative
Trustee; and any Securities may be signed on behalf of the Trust by such Persons
who, at the actual date of execution of such Security, shall be the
Administrative Trustees of the Trust, although at the date of the execution and
delivery of the Trust Agreement any such Person was not such an Administrative
Trustee.
          A Common Security shall be valid upon execution by an Administrative
Trustee without any act of the Property Trustee. A Preferred Security shall not
be valid until authenticated by the manual signature of an authorized officer of
the Property Trustee. The signature shall be conclusive evidence that the
Preferred Security has been authenticated under this Trust Agreement.
          Upon a written order of the Trust signed by one Administrative
Trustee, the Property Trustee shall authenticate the Preferred Securities for
original issue. The aggregate number of Preferred Securities outstanding at any
time shall not exceed the number set forth in the Terms in Annex I hereto except
as provided in Section 7.6. All Securities shall be dated the date of their
authentication.
          The Property Trustee may appoint an authenticating agent acceptable to
the Trust to authenticate Preferred Securities. An authenticating agent may
authenticate Preferred Securities whenever the Property Trustee may do so. Each
reference in this Trust Agreement to authentication by the Property Trustee
includes authentication by such agent. An authenticating agent has the same
rights as the Property Trustee to deal with the Sponsor or an Affiliate.
SECTION 7.3 Form and Dating.
          (a) General.
          (i) The Preferred Securities will initially be sold only to Qualified
Institutional Buyers in reliance on Rule 144A under the Securities Act and to
Accredited Investors in reliance on Rule 506 of Regulation D under the
Securities Act. The Preferred Securities may thereafter be transferred to, among
others, Qualified Institutional Buyers and Accredited Investors in each case,
subject to the restrictions on transfer set forth herein.
          (ii) The Preferred Securities and the Property Trustee’s certificate
of authentication shall be substantially in the form of Exhibit A-1 and the
Common Securities shall be substantially in the form of Exhibit A-2, each of
which is hereby incorporated in and expressly made a part of this Trust
Agreement. Certificates representing the Securities may be printed, lithographed
or engraved or may be produced in any other manner as is reasonably acceptable
to the Administrative Trustees, as

33



--------------------------------------------------------------------------------



 



evidenced by their execution thereof. The Securities may have letters, CUSIP or
other numbers, notations or other marks of identification or designation and
such legends or endorsements required by law, stock exchange rule, agreements to
which the Trust is subject, if any, or usage (provided that any such notation,
legend or endorsement is in a form acceptable to the Administration Trustees, as
evidenced by their execution thereof). The Trust at the direction of the Sponsor
shall furnish any such legend not contained in Exhibit A-1 to the Property
Trustee in writing. Each Preferred Security shall be dated the date of its
authentication. The terms and provisions of the Securities set forth in Annex I
and the forms of Securities set forth in Exhibits A-1 and A-2 are part of the
terms of this Trust Agreement and to the extent applicable, the Property Trustee
and the Sponsor, by their execution and delivery of this Trust Agreement,
expressly agree to such terms and provisions and to be bound thereby.
          (b) Definitive Preferred Securities. All Preferred Securities shall
initially be issued in the form of one or more certificates in fully registered
form without Distribution coupons with the appropriate legends set forth in
Exhibit A-1 hereto, which Definitive Preferred Securities shall be delivered to
the purchasers thereof and registered in the name of such purchasers, duly
executed by the Trust and authenticated by the Property Trustee as provided
herein.
          (c) Global Preferred Securities. The Preferred Securities offered and
sold to Qualified Institutional Buyers may, but will not initially be, issued in
the form of one or more permanent global certificates in definitive, fully
registered form without Distribution coupons with the appropriate global legends
set forth in Exhibit A-1 hereto (a “Global Preferred Security”), which, if and
when so issued, shall be deposited on behalf of the purchasers of the Preferred
Securities represented thereby with the Property Trustee or the Registrar, as
custodian for the Clearing Agency, and registered in the name of the Clearing
Agency or a nominee of the Clearing Agency, duly executed by the Trust and
authenticated by the Property Trustee as hereinafter provided. The number of
Preferred Securities represented by the Global Preferred Security may from time
to time be increased or decreased by adjustments made on the records of the
Property Trustee and the Clearing Agency or its nominee as hereinafter provided.
Except as provided in Section 7.9, Preferred Security Beneficial Owners will not
be entitled to receive physical delivery of certificated Preferred Securities
(sometimes referred to herein as the “Definitive Preferred Securities”).
          (d) Book-Entry Provisions. In the event any Preferred Security is
issued as a Global Preferred Security, the Administrative Trustees shall execute
and the Property Trustee shall, in accordance with this Section 7.3,
authenticate and make available for delivery initially one or more Global
Preferred Securities that (i) shall be registered in the name of Cede & Co. or
other nominee of such Clearing Agency and (ii) shall be delivered by the
Property Trustee to such Clearing Agency or pursuant to such Clearing Agency’s
written instructions or held by the Property Trustee or the Registrar as
custodian for the Clearing Agency.
          Members of, or participants in, the Clearing Agency (“Participants”)
shall have no rights under this Trust Agreement with respect to any Global
Preferred Security held on their behalf by the Clearing Agency or by the
Property Trustee or the Registrar as the custodian of the Clearing Agency or
under such Global Preferred Security, and the Clearing Agency may be

34



--------------------------------------------------------------------------------



 



treated by the Trust, the Property Trustee and any agent of the Trust or the
Property Trustee as the absolute owner of such Global Preferred Security for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Trust, the Property Trustee or any agent of the Trust or the Property
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Clearing Agency or impair, as between the
Clearing Agency and its Participants, the operation of customary practices of
such Clearing Agency governing the exercise of the rights of a holder of a
beneficial interest in any Global Preferred Security.
SECTION 7.4 Registrar and Paying Agent.
          The Trust shall maintain in Wilmington, Delaware, (i) an office or
agency where Preferred Securities may be presented for registration of transfer
(“Registrar”) and (ii) an office or agency where Preferred Securities may be
presented for payment (“Paying Agent”). The Registrar shall keep a register of
the Preferred Securities and of their transfer. The Trust may appoint the
Registrar and the Paying Agent and may appoint one or more co-registrars, one or
more additional paying agents in such other locations as it shall determine. The
term “Registrar” includes any additional registrar and the term “Paying Agent”
includes any additional paying agent. The Trust may change any Paying Agent,
Registrar or co-registrar without prior notice to any Holder. The Paying Agent
shall be permitted to resign as Paying Agent upon 30 days’ written notice to the
Property Trustee and the Sponsor. The Trust shall notify the Property Trustee in
writing of the name and address of any Agent not a party to this Trust
Agreement. If the Trust fails to appoint or maintain another entity as Registrar
or Paying Agent, the Property Trustee shall act as such. The Trust or any of its
Affiliates may act as Paying Agent or Registrar. The Property Trustee shall act
as Paying Agent and Registrar for the Common Securities.
          The Trust initially appoints the Property Trustee as Registrar and
Paying Agent for the Preferred Securities.
SECTION 7.5 Paying Agent to Hold Money in Trust.
          The Trust shall require each Paying Agent other than the Property
Trustee to agree in writing that the Paying Agent will hold in trust for the
benefit of Holders or the Property Trustee all money held by the Paying Agent
for the payment of Liquidation Amounts or Distributions on the Securities, and
will notify the Property Trustee in writing if there are insufficient funds for
such purpose. While any such insufficiency continues, the Property Trustee may
require a Paying Agent to pay all money held by it to the Property Trustee. The
Trust at any time may require a Paying Agent to pay all money held by it to the
Property Trustee and to account for any money disbursed by it. Upon payment over
to the Property Trustee the Paying Agent (if other than the Trust or an
Affiliate of the Trust) shall have no further liability for the money. If the
Trust or the Sponsor or an Affiliate of the Trust or the Sponsor acts as Paying
Agent, it shall segregate and hold in a separate trust fund for the benefit of
the Holders all money held by it as Paying Agent.

35



--------------------------------------------------------------------------------



 



SECTION 7.6 Replacement Securities.
          If the Holder of a Security claims that the Security has been lost,
destroyed or wrongfully taken or if such Security is mutilated and is
surrendered to the Trust or in the case of the Preferred Securities to the
Property Trustee, the Administrative Trustees shall execute and the Property
Trustee shall authenticate a replacement Security if the Property Trustee’s and
the Administrative Trustees’ requirements, as the case may be, are met. An
indemnity bond must be provided by the Holder which, in the judgment of the
Property Trustee, is sufficient to protect the Trustees, the Sponsor or any
authenticating agent from any loss which any of them may suffer if a Security is
replaced. The Trust may charge such Holder for its expenses in replacing a
Security.
           Every replacement Security is an additional beneficial interest in
the Trust.
SECTION 7.7 Outstanding Preferred Securities.
          The Preferred Securities outstanding at any time are all the Preferred
Securities authenticated by the Property Trustee except for those cancelled by
it, those delivered to it for cancellation, and those described in this Section
as not outstanding.
          If a Preferred Security is replaced, paid or purchased pursuant to
Section 7.6 hereof, it ceases to be outstanding unless the Property Trustee
receives proof satisfactory to it that the replaced, paid or purchased Preferred
Security is held by a bona fide purchaser.
          If Preferred Securities are considered paid in accordance with the
terms of this Trust Agreement, they cease to be outstanding and Distributions on
them shall cease to accumulate.
          Except as otherwise provided herein, a Preferred Security does not
cease to be outstanding because one of the Trustees, the Sponsor or an Affiliate
of the Sponsor holds the Security.
SECTION 7.8 Preferred Securities in Treasury.
          In determining whether the Holders of the required amount of
Securities have concurred in any direction, waiver or consent, Preferred
Securities owned by the Trust, the Sponsor or an Affiliate of the Sponsor, as
the case may be, shall be disregarded and deemed not to be outstanding, except
that for the purposes of determining whether the Property Trustee shall be fully
protected in relying on any such direction, waiver or consent, only Preferred
Securities which a Responsible Officer of the Property Trustee actually knows
are so owned shall be so disregarded.
SECTION 7.9 Temporary Securities.
          (a) Until definitive Securities are ready for delivery, the Trust may
prepare and, in the case of the Preferred Securities, the Property Trustee shall
authenticate temporary Securities. Temporary Securities shall be substantially
in the form of definitive Securities but may have variations that the Trust
considers appropriate for temporary Securities. Without

36



--------------------------------------------------------------------------------



 



unreasonable delay, the Trust shall prepare and, in the case of the Preferred
Securities, the Property Trustee shall authenticate definitive Securities in
exchange for temporary Securities.
          (b) A Global Preferred Security deposited with the Clearing Agency or
with the Property Trustee as custodian for the Clearing Agency pursuant to
Section 7.3 shall be transferred to a Preferred Security Beneficial Owner
thereof in the form of Definitive Preferred Securities only if such transfer
complies with Section 9.2 and (i) the Clearing Agency notifies the Company that
it is unwilling or unable to continue as Clearing Agency for such Global
Preferred Security or if at any time such Clearing Agency ceases to be a
“clearing agency” registered under the Exchange Act and a clearing agency is not
appointed by the Sponsor within 90 days of such notice, (ii) a Default or an
Event of Default has occurred and is continuing or (iii) the Trust at its sole
discretion elects to cause the issuance of Definitive Preferred Securities.
          (c) Any Global Preferred Security that is transferable to the
Preferred Security Beneficial Owners in the form of Definitive Preferred
Securities pursuant to this Section 7.9 shall be surrendered by the Clearing
Agency to the Property Trustee located in Wilmington, Delaware, to be so
transferred, in whole or from time to time in part, without charge, and the
Property Trustee shall authenticate and make available for delivery, upon such
transfer of each portion of such Global Preferred Security, an equal aggregate
Liquidation Amount of Securities of authorized denominations in the form of
Definitive Preferred Securities. Any portion of a Global Preferred Security
transferred pursuant to this Section shall be registered in such names as the
Clearing Agency shall direct.
          (d) Subject to the provisions of Section 7.9(c), the Holder of a
Global Preferred Security may grant proxies and otherwise authorize any Person,
including Participants and Persons that may hold interests through Participants,
to take any action which such Holder is entitled to take under this Trust
Agreement or the Securities.
          (e) In the event of the occurrence of any of the events specified in
Section 7.9(b), the Trust will promptly make available to the Property Trustee a
reasonable supply of Definitive Preferred Securities in fully registered form
without Distribution coupons.
SECTION 7.10 Cancellation.
          The Trust at any time may deliver Preferred Securities to the Property
Trustee for cancellation. The Registrar and Paying Agent shall forward to the
Property Trustee any Preferred Securities surrendered to them for registration
of transfer, redemption, exchange or payment. The Property Trustee shall
promptly cancel all Preferred Securities surrendered for registration of
transfer, redemption, exchange, payment, replacement or cancellation and shall
dispose of canceled Preferred Securities in accordance with its customary
procedures unless any Administrative Trustee otherwise directs the Property
Trustee in writing. The Trust may not issue new Preferred Securities to replace
Preferred Securities that it has paid or that have been delivered to the
Property Trustee for cancellation or that any Holder has exchanged.
SECTION 7.11 CUSIP Numbers.
          The Trust in issuing the Preferred Securities may use “CUSIP” numbers
(if then generally in use), and, if so, the Property Trustee shall use “CUSIP”
numbers in notices of

37



--------------------------------------------------------------------------------



 



redemption as a convenience to Holders of Preferred Securities; provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Preferred Securities or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Preferred Securities, and any such
redemption shall not be affected by any defect in or omission of such numbers.
The Sponsor will promptly notify the Property Trustee of any change in the CUSIP
numbers.
ARTICLE VIII
TERMINATION OF TRUST
SECTION 8.1 Termination of Trust.
          (a) The Trust shall automatically be terminated and dissolved and its
affairs wound up upon the earliest to occur of the following events:
          (i) upon the bankruptcy of the Sponsor;
          (ii) upon the filing of a certificate of dissolution or liquidation or
its equivalent with respect to the Sponsor, or the revocation of the Sponsor’s
charter and the expiration of 90 days after the date of revocation without a
reinstatement thereof;
          (iii) following the distribution of a Like Amount of the Debentures to
the Holders of the Securities, provided that, the Property Trustee has received
written notice and an Officer’s Certificate from the Sponsor directing the
Property Trustee to terminate the Trust (which direction is optional and within
the discretion of the Sponsor);
          (iv) upon the entry of a decree of judicial dissolution of the Trust
by a court of competent jurisdiction;
          (v) when all of the Securities shall have been called for redemption
and the amounts necessary for redemption thereof shall have been paid to the
Holders in accordance with the terms of the Securities; or
          (vi) the expiration of the term of the Trust provided in Section 3.14.
          (b) As soon as is practicable after the occurrence of an event
referred to in Section 8.1(a) and the completion of the winding up of the Trust
and after satisfaction of all liabilities of the Trust (whether by payment or by
making reasonable provision for payment thereof), the Administrative Trustees
shall file a certificate of cancellation with the Secretary of State of the
State of Delaware.
          (c) The provisions of Section 3.9 and Article X shall survive the
termination of the Trust.
SECTION 8.2 Liquidation.
          (a) If an event specified in clause (i), (iii) or (iv) of Section 8.1
occurs, or upon the Expiration Date, the Trust shall be liquidated by the
Trustees as expeditiously as the

38



--------------------------------------------------------------------------------



 



Trustees determine to be possible by distributing, after satisfaction of
liabilities to creditors of the Trust as provided by applicable law, to each
Securityholder a Like Amount of Debentures, subject to Section 8.2(d). Notice of
liquidation shall be given by the Property Trustee by first-class mail, postage
prepaid mailed not later than 30 nor more than 90 days prior to the date upon
which the Trust is liquidated (the “Liquidation Date”) to each Holder of Trust
Securities at such Holder’s address appearing in the Securities Register. All
notices of liquidation shall:
          (i) state the Liquidation Date;
          (ii) state that from and after the Liquidation Date the Trust
Securities will no longer be deemed to be Outstanding and any Preferred
Securities certificates and/or Common Securities certificates not surrendered
for exchange will be deemed to represent a Like Amount of Debentures; and
          (iii) provide such information with respect to the mechanics by which
Holders may exchange Preferred Securities certificates and/or Common Securities
certificates for Debentures, or if Section 8.2(d) applies receive a Liquidation
Distribution, as the Administrative Trustees or the Property Trustee shall deem
appropriate.
          (b) Except where Section 8.1(a)(v) or 8.2(d) applies, in order to
effect the liquidation of the Trust and distribution of the Debentures to
Securityholders, the Property Trustee, either itself acting as exchange agent or
through the appointment of a separate exchange agent, shall establish such
procedures as it shall deem appropriate to effect the distribution of Debentures
in exchange for the Outstanding Preferred Securities certificates and/or the
Outstanding Common Securities certificates.
          (c) Except where Section 8.1(a)(v) or 8.2(d) applies, after the
Liquidation Date, (i) the Trust Securities will no longer be deemed to be
Outstanding, (ii) certificates representing a Like Amount of Debentures will be
issued to holders of Preferred Securities certificates and/or Common Securities
certificates, upon surrender of such certificates to the Administrative Trustees
or their agent for exchange, (iii) the Sponsor shall use its best efforts to
have the Debentures listed on the New York Stock Exchange or on such other
exchange, interdealer quotation system or self-regulator organization as the
Preferred Securities are then listed, if any, (iv) any Preferred Securities
certificates and/or Common Securities certificates not so surrendered for
exchange will be deemed to represent a Like Amount of Debentures, accruing
interest at the rate provided for in the Debentures, from the last Distribution
Date on which a Distribution was made on such Preferred Securities certificates
and/or Common Securities certificates until such certificates are so surrendered
(and until such certificates are so surrendered, no payments of interest or
principal will be made to Holders of Preferred Securities certificates and/or
Common Securities certificates with respect to such Debentures) and (v) all
rights of Securityholders holding Trust Securities will cease, except the right
of such Securityholders to receive Debentures upon surrender of Preferred
Securities certificates and/or Common Securities certificates.
          (d) In the event that, notwithstanding the other provisions of this
Section 8.2, whether because of an order for dissolution entered by a court of
competent jurisdiction or otherwise, distribution of the Debentures in the
manner provided herein is determined by the

39



--------------------------------------------------------------------------------



 



Property Trustee not to be practical, the property of the Trust shall be
liquidated, and the Trust shall be dissolved, wound-up or terminated, by the
Property Trustee in such manner as the Property Trustee determines. In such
event on the date of the dissolution, winding-up or other termination of the
Trust, Securityholders will be entitled to receive out of the assets of the
Trust available for distribution to Securityholders, after satisfaction of
liabilities to creditors of the Trust as provided by applicable law, an amount
equal to the Liquidation Amount per Trust Security plus accumulated and unpaid
Distributions thereon to the date of payment (such amount being the “Liquidation
Distribution”). If, upon any such dissolution, winding up or termination, the
Liquidation Distribution can be paid only in part because the Trust has
insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such dissolution, winding-up or
termination pro rata (determined as aforesaid) with Holders of Preferred
Securities, except that, if a Debenture Event of Default has occurred and is
continuing, the Preferred Securities shall have a priority over the Common
Securities. Any such determination and liquidation by the Property Trustee shall
be conclusive upon the Securityholders and the Property Trustee shall have no
liability in connection therewith.
ARTICLE IX
TRANSFER OF INTERESTS
SECTION 9.1 Transfer of Securities.
          (a) Securities may only be transferred, in whole or in part, in
accordance with the terms and conditions set forth in this Trust Agreement and
in the terms of the Securities. Any transfer or purported transfer of any
Security not made in accordance with this Trust Agreement shall be null and
void.
          (b) Subject to this Article IX, Preferred Securities may only be
transferred, in whole or in part, in accordance with the terms and conditions
set forth in this Trust Agreement and in the terms of the Preferred Securities,
and upon submission by the transferor of a duly executed Transfer Certificate,
in the form attached hereto as Exhibit B and, upon transfer to an Accredited
Investor, a letter in the form of Exhibit C hereto. If a Holder that is a
Qualified Institutional Buyer has an interest in a Global Preferred Security and
wishes to transfer its interest therein to an Accredited Investor that is not a
Qualified Institutional Buyer, such Accredited Investor transferee must take
delivery of such interest in the form of an interest in a Definitive Preferred
Security, and the Property Trustee shall effect the transfer in accordance with
the procedures set forth in this Article IX and shall make the appropriate
adjustment on its books and records and on the Preferred Security Ownership
Interest Table set forth as Schedule A to the Global Preferred Security. If an
Accredited Investor or Qualified Institutional Buyer who is the holder of a
Definitive Preferred Security wishes to transfer their interest therein to a
Qualified Institutional Buyer, and such Qualified Institutional Buyer wishes to
take delivery of such interest in the form of a Global Preferred Security and
the Administrative Trustees approve in writing the delivery as a Global
Preferred Security, the Property Trustee shall effect the transfer in accordance
with the procedures set forth in this Article IX, and shall make the

40



--------------------------------------------------------------------------------



 



appropriate adjustment on its books and records and on the Preferred Security
Ownership Interest Table set forth as Schedule A to the Global Preferred
Security.
          (c) Subject to Section 3.15, the Sponsor and any Related Party may
only transfer the Common Securities to the Sponsor or a Related Party after the
delivery to the Property Trustee of an Officers’ Certificate certifying that the
transferee is either the Sponsor or a Related Party.
          (d) The Property Trustee shall provide for the registration of
Securities and of the transfer of Securities, which will be effected without
charge but only upon payment (with such indemnity as the Property Trustee may
require) in respect of any tax or other governmental charges that may be imposed
in relation to it. Upon surrender for registration of transfer of any
Securities, the Administrative Trustees shall execute and the Property Trustee
shall cause one or more new Securities to be issued in the name of the
designated transferee or transferees. Every Security surrendered for
registration of transfer shall be accompanied by a written instrument of
transfer in form satisfactory to the Property Trustee duly executed by the
Holder or such Holder’s attorney duly authorized in writing. Each Security
surrendered for registration of transfer shall be delivered to the Property
Trustee and canceled in accordance with Section 7.10. A transferee of a Security
shall be entitled to the rights and subject to the obligations of a Holder
hereunder upon the receipt by such transferee of a Security. By acceptance of a
Security, each transferee shall be deemed to have agreed to be bound by this
Trust Agreement.
SECTION 9.2 Transfer Procedures and Restrictions.
          (a) Transfer and Exchange of Definitive Preferred Securities. When
Definitive Preferred Securities are presented to the Registrar or co-Registrar:
          (i) to register the transfer of such Definitive Preferred Securities,
or
          (ii) to exchange such Definitive Preferred Securities which became
mutilated, destroyed, defaced, stolen or lost, for an equal number of Definitive
Preferred Securities,
the Registrar or co-Registrar shall register the transfer or make the exchange
as requested if its reasonable requirements for such transaction are met;
provided, however, that the Definitive Preferred Securities surrendered for
registration of transfer or exchange shall be duly endorsed or accompanied by a
written instrument of transfer in form satisfactory to the Property Trustee and
the Registrar or co-Registrar, duly executed by the Holder thereof or his
attorney duly authorized in writing.
          (b) Restrictions on Transfer of a Definitive Preferred Security for a
Beneficial Interest in a Global Preferred Security. A Definitive Preferred
Security may not be exchanged for a beneficial interest in a Global Preferred
Security except upon satisfaction of the requirements set forth below and
written approval thereof by the Administrative Trustees. Upon receipt by the
Property Trustee of a Definitive Preferred Security, duly endorsed or
accompanied by appropriate instruments of transfer, in form satisfactory to the
Property Trustee, together with written instructions directing the Property
Trustee to make, or to direct the Clearing Agency to make, an adjustment on its
books and records with respect to the appropriate Global Preferred

41



--------------------------------------------------------------------------------



 



Security to reflect an increase in the number of the Preferred Securities
represented by such Global Preferred Security and further receipt of written
approval thereof by the Administrative Trustees, then the Property Trustee shall
cancel such Definitive Preferred Security and cause, or direct the Clearing
Agency to cause, the aggregate number of Preferred Securities represented by the
appropriate Global Preferred Security to be increased accordingly. If no Global
Preferred Securities are then outstanding, the Trust shall issue and the
Property Trustee shall authenticate, upon written order of any Administrative
Trustee, an appropriate number of Preferred Securities in global form.
          (c) Transfer and Exchange of Global Preferred Securities. Subject to
Section 9.2(d), the transfer and exchange of Global Preferred Securities or
beneficial interests therein shall be effected through the Clearing Agency, in
accordance with this Trust Agreement (including applicable restrictions on
transfer set forth herein, if any) and the procedures of the Clearing Agency
therefor.
          (d) Transfer of a Beneficial Interest in a Global Preferred Security
for a Definitive Preferred Security.
          (i) Any Person having a beneficial interest in a Global Preferred
Security may upon request, but only upon 20 days prior notice to the Property
Trustee, and if accompanied by the information specified below, exchange such
beneficial interest for a Definitive Preferred Security representing the same
number of Preferred Securities. Upon receipt by the Property Trustee from the
Clearing Agency, or its nominee on behalf of any Person having a beneficial
interest in a Global Preferred Security, of written instructions or such other
form of instructions as is customary for the Clearing Agency, or the Person
designated by the Clearing Agency as having such a beneficial interest in a
Preferred Security, and a certification from the transferor (in a form
substantially similar to that attached hereto as the “Form of Assignment” in
Exhibit A-1), which may be submitted by facsimile, then the Property Trustee
will cause the aggregate number of Preferred Securities represented by Global
Preferred Securities to be reduced on its books and records and, following such
reduction, the Trust will execute and the Property Trustee will authenticate and
make available for delivery to the transferee a Definitive Preferred Security;
          (ii) Definitive Preferred Securities issued in exchange for a
beneficial interest in a Global Preferred Security pursuant to this
Section 9.2(d) shall be registered in such names and in such authorized
denominations as the Clearing Agency, pursuant to instructions from its
Participants or indirect participants or otherwise, shall instruct the Property
Trustee in writing. The Property Trustee shall deliver such Preferred Securities
to the Persons in whose names such Preferred Securities are so registered in
accordance with such instructions of the Clearing Agency.
          (e) Restrictions on Transfer and Exchange of Global Preferred
Securities. Notwithstanding any other provisions of this Trust Agreement (other
than the provisions set forth in subsection (g) of this Section 9.2), a Global
Preferred Security may not be transferred as a whole except by the Clearing
Agency to a nominee of the Clearing Agency or another nominee

42



--------------------------------------------------------------------------------



 



of the Clearing Agency or by the Clearing Agency or any such nominee to a
successor Clearing Agency or a nominee of such successor Clearing Agency.
          (f) Authentication of Definitive Preferred Securities. If at any time
Global Preferred Securities are outstanding:
          (i) there occurs a Default or an Event of Default which is continuing,
          (ii) the Sponsor, in its sole discretion, notifies the Property
Trustee in writing that it elects to cause the issuance of Definitive Preferred
Securities under this Trust Agreement, or
          (iii) the Trust is required to exchange such Global Preferred
Securities for Definitive Preferred Securities as described in
Section 7.9(b),
then the Trust will execute, and the Property Trustee, upon receipt of a written
order of the Trust signed by one Administrative Trustee requesting the
authentication and delivery of Definitive Preferred Securities to the Persons
designated by the Trust, will authenticate and make available for delivery
Definitive Preferred Securities, equal in number to the number of Preferred
Securities represented by the Global Preferred Securities, in exchange for such
Global Preferred Securities.
          (g) Cancellation or Adjustment of Global Preferred Security. At such
time as all beneficial interests in a Global Preferred Security have either been
exchanged for Definitive Preferred Securities to the extent permitted by this
Trust Agreement or redeemed, repurchased or canceled in accordance with the
terms of this Trust Agreement, such Global Preferred Security shall be canceled
by the Property Trustee. At any time prior to such cancellation, if any
beneficial interest in a Global Preferred Security is exchanged for Definitive
Preferred Securities, Preferred Securities represented by such Global Preferred
Security shall be reduced and an adjustment shall be made on the books and
records of the Property Trustee (if it is then the custodian for such Global
Preferred Security) with respect to such Global Preferred Security, by the
Property Trustee or the Securities custodian, to reflect such reduction.
          (h) Obligations with Respect to Transfers and Exchanges of Preferred
Securities.
          (i) To permit registrations of transfers and exchanges, the Trust
shall execute and the Property Trustee shall authenticate Definitive Preferred
Securities and Global Preferred Securities at the Registrar’s or co-Registrar’s
request in accordance with the terms of this Trust Agreement.
          (ii) Registrations of transfers or exchanges will be effected without
charge, but only upon payment (with such indemnity as the Trust, the Property
Trustee or the Sponsor may require) in respect of any tax or other governmental
charge that may be imposed in relation to it.
          (iii) The Registrar or co-registrar shall not be required to register
the transfer of or exchange (a) Preferred Securities during a period beginning
at the opening

43



--------------------------------------------------------------------------------



 



of business 15 days before the day of mailing of a notice of redemption or any
notice of selection of Preferred Securities for redemption and ending at the
close of business on the day of such mailing; or (b) any Preferred Security so
selected for redemption in whole or in part, except the unredeemed portion of
any Preferred Security being redeemed in part.
          (iv) Prior to the due presentation for registrations of transfer of
any Preferred Security, the Trust, the Property Trustee, the Paying Agent, the
Registrar or any co-registrar may deem and treat the Person in whose name a
Preferred Security is registered as the absolute owner of such Preferred
Security for the purpose of receiving Distributions on such Preferred Security
and for all other purposes whatsoever, and none of the Trust, the Property
Trustee, the Paying Agent, the Registrar or any co-registrar shall be affected
by notice to the contrary.
          (v) All Preferred Securities issued upon any registration of transfer
or exchange pursuant to the terms of this Trust Agreement shall evidence the
same security and shall be entitled to the same benefits under this Trust
Agreement as the Preferred Securities surrendered upon such registration of
transfer or exchange.
          (i) No Obligation of the Property Trustee.
          (i) The Property Trustee shall have no responsibility or obligation to
any Preferred Security Beneficial Owner, a Participant in the Clearing Agency or
other Person with respect to the accuracy of the records of the Clearing Agency
or its nominee or of any Participant thereof, with respect to any ownership
interest in the Preferred Securities or with respect to the delivery to any
Participant, Preferred Security Beneficial Owner or other Person (other than the
Clearing Agency) of any notice (including any notice of redemption) or the
payment of any amount, under or with respect to such Preferred Securities. All
notices and communications to be given to the Holders and all payments to be
made to Holders under the Preferred Securities shall be given or made only to or
upon the order of the registered Holders (which shall be the Clearing Agency or
its nominee in the case of a Global Preferred Security). The rights of Preferred
Security Beneficial Owners shall be exercised only through the Clearing Agency
subject to the applicable rules and procedures of the Clearing Agency. The
Property Trustee may conclusively rely and shall be fully protected in relying
upon information furnished by the Clearing Agency or any agent thereof with
respect to its Participants and any Preferred Security Beneficial Owners.
          (ii) The Property Trustee and Registrar shall have no obligation or
duty to monitor, determine or inquire as to compliance with any restrictions on
transfer imposed under this Trust Agreement or under applicable law with respect
to any transfer of any interest in any Preferred Security (including any
transfers between or among Clearing Agency Participants or Preferred Security
Beneficial Owners) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Trust Agreement, and to examine the
same to determine substantial compliance as to form with the express
requirements hereof.

44



--------------------------------------------------------------------------------



 



SECTION 9.3 Deemed Security Holders.
          The Trustees may treat the Person in whose name any Security shall be
registered on the books and records of the Property Trustee as the sole owner of
such Security for purposes of receiving Distributions and for all other purposes
whatsoever and, accordingly, shall not be bound to recognize any equitable or
other claim to or interest in such Security on the part of any Person, whether
or not the Trustees shall have actual or other notice thereof.
SECTION 9.4 Restriction on Transfers.
          The Securities may not be transferred unless (i) the Property Trustee
receives an Opinion of Counsel satisfactory to the Property Trustee stating that
such transfer is exempt from registration under applicable state and federal
securities laws, will not cause the Trust to be an “Investment Company” or under
the “control” of an “Investment Company” within the meaning of the Investment
Company Act of 1940, as amended, and otherwise complies with the restrictions on
transfer contained in this Trust Agreement, (ii) the transferee certifies to the
Property Trustee that it is not (x) an employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to the provisions of Title I of ERISA,
(y) a plan described in Section 4975(e)(1) of the Code or (z) any entity whose
underlying assets include plan assets by reason of a plan’s investment in the
Trust (each a “Benefit Plan”) and (iii) the Property Trustee receives the duly
completed documents as required by Section 9.1(b) hereof. By accepting and
holding a Security the transferee thereof shall be deemed to have represented
and warranted that it is not a Benefit Plan. The Property Trustee shall have no
obligation to determine whether or not a transferee of a Security is or is not a
Benefit Plan.
SECTION 9.5 Book Entry Interests.
          Global Preferred Securities, if any, shall initially be registered on
the books and records of the Trust in the name of Cede & Co., the nominee of the
Clearing Agency, and no Preferred Security Beneficial Owner will receive a
definitive Preferred Security certificate (a “Preferred Security Certificate”)
representing such Preferred Security Beneficial Owner’s interests in such Global
Preferred Securities, except as provided in Section 9.2. Unless and until
definitive, fully registered Preferred Securities certificates have been issued
to the Preferred Security Beneficial Owners pursuant to Section 9.2:
          (a) the provisions of this Section 9.5 shall be in full force and
effect;
          (b) the Trust and the Property Trustee and the Administrative Trustees
shall be entitled to deal with the Clearing Agency for all purposes of this
Trust Agreement (including the payment of Distributions on the Global Preferred
Securities and receiving approvals, votes or consents hereunder) as the Holder
of the Preferred Securities and the sole holder of the Global Certificates and
shall have no obligation to the Preferred Security Beneficial Owners;
          (c) to the extent that the provisions of this Section 9.5 conflict
with any other provisions of this Trust Agreement, the provisions of this
Section 9.5 shall control; and
          (d) the rights of the Preferred Security Beneficial Owners shall be
exercised only through the Clearing Agency and shall be limited to those
established by law and

45



--------------------------------------------------------------------------------



 



agreements between such Preferred Security Beneficial Owners and the Clearing
Agency and/or the Clearing Agency Participants and receive and transmit payments
of Distributions on the Global Certificates to such Clearing Agency
Participants. DTC will make book entry transfers among the Clearing Agency
Participants.
SECTION 9.6 Notices to Clearing Agency.
          Whenever a notice or other communication to the Preferred Security
Holders is required under this Trust Agreement, the Trustees shall give all such
notices and communications specified herein to be given to the Holders of Global
Preferred Security to the Clearing Agency, and shall have no notice obligations
to the Preferred Security Beneficial Owners.
SECTION 9.7 Appointment of Successor Clearing Agency.
          If any Clearing Agency elects to discontinue its services as
securities depositary with respect to the Preferred Securities, the
Administrative Trustees may, in their sole discretion, appoint a successor
Clearing Agency with respect to such Preferred Securities.
ARTICLE X
LIMITATION OF LIABILITY OF
HOLDERS OF SECURITIES, TRUSTEES OR OTHERS
SECTION 10.1 Liability.
          (a) Except as expressly set forth in this Trust Agreement, the
Preferred Securities Guarantee and the terms of the Securities, the Sponsor
shall not be:
          (i) personally liable for the return of any portion of the capital
contributions (or any return thereon) of the Holders of the Securities which
shall be made solely from assets of the Trust; and
          (ii) be required to pay to the Trust or to any Holder of Securities
any deficit upon dissolution of the Trust or otherwise.
          (b) The Sponsor shall be liable for all of the fees, expenses, debts
and obligations of the Trust (other than with respect to the Securities) to the
extent not satisfied out of the Trust’s assets.
          (c) Pursuant to Section 3803(a) of the Statutory Trust Act, the
Holders of the Preferred Securities shall be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Delaware.
SECTION 10.2 Exculpation.
          (a) No Indemnified Person shall be liable, responsible or accountable
in damages or otherwise to the Trust or any Covered Person for any loss, damage
or claim incurred

46



--------------------------------------------------------------------------------



 



by reason of any act or omission performed or omitted by such Indemnified Person
in good faith on behalf of the Trust and in a manner such Indemnified Person
reasonably believed to be within the scope of the authority conferred on such
Indemnified Person by this Trust Agreement or by law, except that an Indemnified
Person shall be liable for any such loss, damage or claim incurred by reason of
such Indemnified Person’s gross negligence or willful misconduct with respect to
such acts or omissions.
          (b) An Indemnified Person shall be fully protected in relying in good
faith upon the records of the Trust and upon such information, opinions, reports
or statements presented to the Trust by any Person as to matters the Indemnified
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Trust, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which Distributions to
Holders of Securities might properly be paid.
SECTION 10.3 Fiduciary Duty.
          (a) To the extent that, at law or in equity, an Indemnified Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Trust or to any other Covered Person, an Indemnified Person acting under this
Trust Agreement shall not be liable to the Trust or to any other Covered Person
for its good faith reliance on the provisions of this Trust Agreement. The
provisions of this Trust Agreement, to the extent that they restrict the duties
and liabilities of an Indemnified Person otherwise existing at law or in equity
(other than the duties imposed on the Property Trustee under the Trust Indenture
Act), are agreed by the parties hereto to replace such other duties and
liabilities of such Indemnified Person.
          (b) Unless otherwise expressly provided herein:
          (i) whenever a conflict of interest exists or arises between any
Covered Persons; or
          (ii) whenever this Trust Agreement or any other agreement contemplated
herein or therein provides that an Indemnified Person shall act in a manner that
is, or provides terms that are, fair and reasonable to the Trust or any Holder
of Securities,
each Covered Person or Indemnified Person shall resolve such conflict of
interest, take such action or provide such terms, considering in each case the
relative interest of each party (including its own interest) to such conflict,
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
generally accepted accounting practices or principles. In the absence of bad
faith by the Indemnified Person, the resolution, action or term so made, taken
or provided by the Indemnified Person shall not constitute a breach of this
Trust Agreement or any other agreement contemplated herein or of any duty or
obligation of the Indemnified Person at law or in equity or otherwise.

47



--------------------------------------------------------------------------------



 



          (c) Whenever in this Trust Agreement an Indemnified Person is
permitted or required to make a decision:
          (i) in its “discretion” or under a grant of similar authority, the
Indemnified Person shall be entitled to consider such interests and factors as
it desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest of or factors affecting the Trust or any
other Person; or
          (ii) in its “good faith” or under another express standard, the
Indemnified Person shall act under such express standard and shall not be
subject to any other or different standard imposed by this Trust Agreement or by
applicable law.
SECTION 10.4 Indemnification.
     (a) (i) The Sponsor shall indemnify, to the full extent permitted by law,
any Company Indemnified Person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Trust) by reason of the fact that he is or was a
Company Indemnified Person against expenses (including attorneys’ fees and
expenses), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him in connection with such action, suit or proceeding if
he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Trust, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Company Indemnified Person
did not act in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interests of the Trust, and with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.
          (ii) The Sponsor shall indemnify, to the full extent permitted by law,
any Company Indemnified Person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the Trust to procure a judgment in its favor by reason of the fact that
he is or was a Company Indemnified Person against expenses (including attorneys’
fees and expenses) actually and reasonably incurred by him in connection with
the defense or settlement of such action or suit if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Trust and except that no such indemnification shall be made in respect of
any claim, issue or matter as to which such Company Indemnified Person shall
have been adjudged to be liable to the Trust unless and only to the extent that
the Court of Chancery of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such Person is
fairly and reasonably entitled to indemnity for such expenses which such Court
of Chancery or such other court shall deem proper.

48



--------------------------------------------------------------------------------



 



          (iii) To the extent that a Company Indemnified Person shall be
successful on the merits or otherwise (including dismissal of an action without
prejudice or the settlement of an action without admission of liability) in
defense of any action, suit or proceeding referred to in paragraphs (i) and
(ii) of this Section 10.4(a), or in defense of any claim, issue or matter
therein, he shall be indemnified, to the full extent permitted by law, against
expenses (including attorneys’ fees) actually and reasonably incurred by him in
connection therewith.
          (iv) Any indemnification under paragraphs (i) and (ii) of this
Section 10.4(a) (unless ordered by a court) shall be made by the Sponsor only as
authorized in the specific case upon a determination that indemnification of the
Company Indemnified Person is proper in the circumstances because he has met the
applicable standard of conduct set forth in paragraphs (i) and (ii). Such
determination shall be made (1) by the Administrative Trustees by a majority
vote of a quorum consisting of such Administrative Trustees who were not parties
to such action, suit or proceeding, (2) if such a quorum is not obtainable, or,
even if obtainable, if a quorum of disinterested Administrative Trustees so
directs, by independent legal counsel in a written opinion, or (3) by the Common
Security Holder of the Trust.
          (v) Expenses (including attorneys’ fees and expenses) incurred by a
Company Indemnified Person in defending a civil, criminal, administrative or
investigative action, suit or proceeding referred to in paragraphs (i) and
(ii) of this Section 10.4(a) shall be paid by the Sponsor in advance of the
final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Company Indemnified Person to repay such
amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Sponsor as authorized in this Section 10.4(a).
Notwithstanding the foregoing, no advance shall be made by the Sponsor if a
determination is reasonably and promptly made (i) by the Administrative Trustees
by a majority vote of a quorum of disinterested Administrative Trustees, (ii) if
such a quorum is not obtainable, or, even if obtainable, if a quorum of
disinterested Administrative Trustees so directs, by independent legal counsel
in a written opinion or (iii) the Common Security Holder of the Trust, that,
based upon the facts known to the Administrative Trustees, counsel or the Common
Security Holder at the time such determination is made, such Company Indemnified
Person acted in bad faith or in a manner that such Person did not believe to be
in or not opposed to the best interests of the Trust, or, with respect to any
criminal proceeding, that such Company Indemnified Person believed or had
reasonable cause to believe his conduct was unlawful. In no event shall any
advance be made in instances where the Administrative Trustees, independent
legal counsel or Common Security Holder reasonably determine that such Person
deliberately breached his duty to the Trust or its Common or Preferred Security
Holders.
          (vi) The indemnification and advancement of expenses provided by, or
granted pursuant to, the other paragraphs of this Section 10.4(a) shall not be
deemed exclusive of any other rights to which those seeking indemnification and
advancement of expenses may be entitled under any agreement, vote of
stockholders or disinterested directors of the Sponsor or Preferred Security
Holders of the Trust or otherwise, both as to action in his official capacity
and as to action in another capacity while holding such

49



--------------------------------------------------------------------------------



 



office. All rights to indemnification under this Section 10.4(a) shall be deemed
to be provided by a contract between the Sponsor and each Company Indemnified
Person who serves in such capacity at any time while this Section 10.4(a) is in
effect. Any repeal or modification of this Section 10.4(a) shall not affect any
rights or obligations then existing.
          (vii) The Sponsor or the Trust may purchase and maintain insurance on
behalf of any Person who is or was a Company Indemnified Person against any
liability asserted against him and incurred by him in any such capacity, or
arising out of his status as such, whether or not the Sponsor would have the
power to indemnify him against such liability under the provisions of this
Section 10.4(a).
          (viii) For purposes of this Section 10.4(a), references to “the Trust”
shall include, in addition to the resulting or surviving entity, any constituent
entity (including any constituent of a constituent) absorbed in a consolidation
or merger, so that any Person who is or was a director, trustee, officer or
employee of such constituent entity, or is or was serving at the request of such
constituent entity as a director, trustee, officer, employee or agent of another
entity, shall stand in the same position under the provisions of this
Section 10.4(a) with respect to the resulting or surviving entity as he would
have with respect to such constituent entity if its separate existence had
continued.
          (ix) The indemnification and advancement of expenses provided by, or
granted pursuant to, this Section 10.4(a) shall, unless otherwise provided when
authorized or ratified, continue as to a Person who has ceased to be a Company
Indemnified Person and shall inure to the benefit of the heirs, executors and
administrators of such a Person.
          (b) The Sponsor agrees to indemnify the (i) Property Trustee, (ii) the
Delaware Trustee, (iii) any Affiliate of the Property Trustee or the Delaware
Trustee, and (iv) any officers, directors, shareholders, members, partners,
employees, representatives, custodians, nominees or agents of the Property
Trustee or the Delaware Trustee (each of the Persons in (i) through (iv) being
referred to as a “Fiduciary Indemnified Person”) for, and to hold each Fiduciary
Indemnified Person harmless against, any and all loss, liability, damage, claim
or expense including taxes (other than taxes based on the income of such
Fiduciary Indemnified Person) incurred without gross negligence or bad faith on
its part, arising out of or in connection with the acceptance or administration
of the trust or trusts hereunder, including the costs and expenses (including
reasonable legal fees and expenses) of defending itself against or investigating
any claim or liability in connection with the exercise or performance of any of
its powers or duties hereunder. The obligation to indemnify as set forth in this
Section 10.4(b) shall survive the resignation or removal of the Property Trustee
or the Delaware Trustee and the satisfaction and discharge of this Trust
Agreement.
          (c) The Sponsor agrees to pay the Property Trustee and the Delaware
Trustee, from time to time, such compensation for all services rendered by the
Property Trustee and the Delaware Trustee hereunder including reasonable
compensation expenses and disbursements as of its agents and counsel as may be
mutually agreed upon in writing by the Sponsor and the Property Trustee or the
Delaware Trustee, as the case may be, and, except as otherwise expressly
provided herein, to reimburse the Property Trustee and the Delaware Trustee upon
its or their

50



--------------------------------------------------------------------------------



 



request for all reasonable expenses, disbursements and advances incurred or made
by the Property Trustee or the Delaware Trustee, as the case may be, in
accordance with the provisions of this Trust Agreement, except any such expense,
disbursement or advance as may be attributable to its or their gross negligence
or bad faith. No Sponsor may claim any liens or charge on any Trust Property as
a result of any amount due pursuant to this Section 10.4.
SECTION 10.5 Outside Businesses.
          Any Covered Person, the Sponsor, the Delaware Trustee and the Property
Trustee may engage in or possess an interest in other business ventures of any
nature or description, independently or with others, similar or dissimilar to
the business of the Trust, and the Trust and the Holders of Securities shall
have no rights by virtue of this Trust Agreement in and to such independent
ventures or the income or profits derived therefrom, and the pursuit of any such
venture, even if competitive with the business of the Trust, shall not be deemed
wrongful or improper. No Covered Person, the Sponsor, the Delaware Trustee, or
the Property Trustee shall be obligated to present any particular investment or
other opportunity to the Trust even if such opportunity is of a character that,
if presented to the Trust, could be taken by the Trust, and any Covered Person,
the Sponsor, the Delaware Trustee and the Property Trustee shall have the right
to take for its own account (individually or as a partner or fiduciary) or to
recommend to others any such particular investment or other opportunity. Any
Covered Person, the Delaware Trustee and the Property Trustee may engage or be
interested in any financial or other transaction with the Sponsor or any
Affiliate of the Sponsor, or may act as depositary for, trustee or agent for, or
act on any committee or body of holders of, securities or other obligations of
the Sponsor or its Affiliates.
ARTICLE XI
ACCOUNTING
SECTION 11.1 Fiscal Year.
          The fiscal year (“Fiscal Year”) of the Trust shall be the calendar
year, or such other year as is required by the Code.
SECTION 11.2 Certain Accounting Matters.
          (a) At all times during the existence of the Trust, the Administrative
Trustees shall keep, or cause to be kept, full books of account, records and
supporting documents, which shall reflect in reasonable detail, each transaction
of the Trust. The books of account shall be maintained on the accrual method of
accounting, in accordance with generally accepted accounting principles,
consistently applied. The Trust shall use the accrual method of accounting for
United States federal income tax purposes. The books of account and the records
of the Trust shall be examined by and reported upon as of the end of each Fiscal
Year of the Trust by a firm of independent certified public accountants
registered with the PCAOB selected by the Administrative Trustees.
          (b) The Administrative Trustees shall cause to be prepared and
delivered to each of the Holders of Securities, within 90 days after the end of
each Fiscal Year of the Trust,

51



--------------------------------------------------------------------------------



 



annual financial statements of the Trust, including a balance sheet of the Trust
as of the end of such Fiscal Year, and the related statements of income or loss.
          (c) The Administrative Trustees shall cause to be duly prepared and
delivered to each of the Holders of Securities, any annual United States federal
income tax information statement, required by the Code, containing such
information with regard to the Securities held by each Holder as is required by
the Code and the Treasury Regulations. Notwithstanding any right under the Code
to deliver any such statement at a later date, the Administrative Trustees shall
endeavor to deliver all such information statements within 30 days after the end
of each Fiscal Year of the Trust.
          (d) The Administrative Trustees shall cause to be duly prepared and
filed with the appropriate taxing authority, an annual United States federal
income tax return, on a Form 1041 or such other form required by United States
federal income tax law, and any other annual income tax returns required to be
filed by the Administrative Trustees on behalf of the Trust with any state or
local taxing authority.
SECTION 11.3 Banking.
          The Trust shall maintain one or more bank accounts in the name and for
the sole benefit of the Trust; provided, however, that all payments of funds in
respect of the Debentures held by the Property Trustee shall be made directly to
the Property Trustee Account and no other funds of the Trust shall be deposited
in the Property Trustee Account. The sole signatories for such accounts shall be
designated by the Administrative Trustees; provided, however, that the Property
Trustee shall designate the signatories for the Property Trustee Account.
SECTION 11.4 Withholding.
          The Trust and the Administrative Trustees shall comply with all
withholding requirements under United States federal, state and local law. The
Trust shall request, and the Holders shall provide to the Trust, such forms or
certificates as are necessary to establish an exemption from withholding with
respect to each Holder, and any representations and forms as shall reasonably be
requested by the Trust to assist it in determining the extent of, and in
fulfilling, its withholding obligations. The Administrative Trustees shall file
required forms with applicable jurisdictions and, unless an exemption from
withholding is properly established by a Holder, shall remit amounts withheld
with respect to the Holder to applicable jurisdictions. To the extent that the
Trust is required to withhold and pay over any amounts to any authority with
respect to Distributions or allocations to any Holder, the amount withheld shall
be deemed to be a Distribution in the amount of the withholding to the Holder.
In the event of any claimed over withholding, Holders shall be limited to an
action against the applicable jurisdiction. If the amount required to be
withheld was not withheld from actual Distributions made, the Trust may reduce
subsequent Distributions by the amount of such withholding.

52



--------------------------------------------------------------------------------



 



ARTICLE XII
AMENDMENTS AND MEETINGS
SECTION 12.1 Amendments.
          (a) Except as otherwise provided in this Trust Agreement or by any
applicable terms of the Securities, this Trust Agreement may only be amended by
a written instrument approved and executed by:
          (i) the Administrative Trustees (or if there are more than two
Administrative Trustees a majority of the Administrative Trustees);
          (ii) if the amendment affects the rights, powers, duties, obligations
or immunities of the Property Trustee, the Property Trustee; and
          (iii) if the amendment affects the rights, powers, duties, obligations
or immunities of the Delaware Trustee, the Delaware Trustee.
          (b) No amendment shall be made, and any such purported amendment shall
be void and ineffective:
          (i) unless, in the case of any proposed amendment, the Property
Trustee shall have first received an Officers’ Certificate from each of the
Trust and the Sponsor that such amendment is permitted by, and conforms to, the
terms of this Trust Agreement (including the terms of the Securities);
          (ii) unless, in the case of any proposed amendment which affects the
rights, powers, duties, obligations or immunities of the Property Trustee, the
Property Trustee shall have first received:
          (A) an Officers’ Certificate from each of the Trust and the Sponsor
that such amendment is permitted by, and conforms to, the terms of this Trust
Agreement (including the terms of the Securities); and
          (B) an opinion of counsel (who may be counsel to the Sponsor or the
Trust) that (x) such amendment is permitted by, and conforms to, the terms of
this Trust Agreement (including the terms of the Securities) and (y) all
conditions precedent to the execution and delivery of such amendment have been
satisfied,
          provided, however, that the Property Trustee shall not be required to
sign any such amendment, and
          (iii) to the extent the result of such amendment would be to:
          (A) cause the Trust to fail to continue to be classified for purposes
of United States federal income taxation as a grantor trust;

53



--------------------------------------------------------------------------------



 



          (B) reduce or otherwise adversely affect the powers of the Property
Trustee in contravention of the Trust Indenture Act; or
          (C) cause the Trust to be deemed to be an Investment Company required
to be registered under the Investment Company Act;
          (c) At such time after the Trust has issued any Securities that remain
outstanding, any amendment that would adversely affect the rights, privileges or
preferences of any Holder of Securities may be effected only with such
additional requirements as may be set forth in the terms of such Securities;
          (d) Section 10.1(c) and this Section 12.1 shall not be amended without
the consent of all of the Holders of the Securities;
          (e) Article IV shall not be amended without the consent of the Holders
of a Majority in Liquidation Amount of the Common Securities;
          (f) The rights of the Holders of the Common Securities under Article V
to increase or decrease the number of, and appoint and remove Trustees shall not
be amended without the consent of the Holders of a Majority in Liquidation
Amount of the Common Securities; and
          (g) Notwithstanding Section 12.1(c), this Trust Agreement may be
amended without the consent of the Holders of the Securities to:
          (i) cure any ambiguity, correct or supplement any provision in this
Trust Agreement that may be inconsistent with any other provision of this Trust
Agreement or to make any other provisions with respect to matters or questions
arising under this Trust Agreement which shall not be inconsistent with the
other provisions of the Trust Agreement; and
          (ii) to modify, eliminate or add to any provisions of the Trust
Agreement to such extent as shall be necessary to (A) ensure that the Trust will
be classified for United States federal income tax purposes as a grantor trust
at all times that any Securities are outstanding, (B) to ensure that the Trust
will not be required to register as an Investment Company under the Investment
Company Act, or (C) to ensure that the proceeds from the sale of the Securities
will constitute “Tier 1 capital” under capital adequacy requirements which may
be applicable to the Sponsor;
provided, however, that in the case of clause (i), such action shall not
adversely affect in any material respect the interests of the Holders of the
Securities, and any amendments of this Trust Agreement shall become effective
when notice thereof is given to the Holders of the Securities.
SECTION 12.2 Meetings of the Holders of Securities; Action by Written Consent.
          (a) Meetings of the Holders of any class of Securities may be called
at any time by the Administrative Trustees (or as provided in the terms of the
Securities) to consider and act on any matter on which Holders of such class of
Securities are entitled to act under the

54



--------------------------------------------------------------------------------



 



terms of this Trust Agreement, the terms of the Securities or the rules of any
stock exchange on which the Preferred Securities are listed or admitted for
trading. The Administrative Trustees shall call a meeting of the Holders of such
class if directed to do so by the Holders of at least 10% in Liquidation Amount
of such class of Securities. Such direction shall be given by delivering to the
Administrative Trustees one or more notices in a writing stating that the
signing Holders of Securities wish to call a meeting and indicating the general
or specific purpose for which the meeting is to be called. Any Holders of
Securities calling a meeting shall specify in writing the Security Certificates
held by the Holders of Securities exercising the right to call a meeting and
only those Securities specified shall be counted for purposes of determining
whether the required percentage set forth in the second sentence of this
paragraph has been met.
          (b) Except to the extent otherwise provided in the terms of the
Securities, the following provisions shall apply to meetings of Holders of
Securities:
          (i) notice of any such meeting shall be given to all the Holders of
Securities having a right to vote thereat at least seven days and not more than
60 days before the date of such meeting. Whenever a vote, consent or approval of
the Holders of Securities is permitted or required under this Trust Agreement or
the rules of any stock exchange on which the Preferred Securities are listed or
admitted for trading, such vote, consent or approval may be given at a meeting
of the Holders of Securities. Any action that may be taken at a meeting of the
Holders of Securities may be taken without a meeting if a consent in writing
setting forth the action so taken is signed by the Holders of Securities owning
not less than the minimum amount of Securities in Liquidation Amount that would
be necessary to authorize or take such action at a meeting at which all Holders
of Securities having a right to vote thereon were present and voting. Prompt
notice of the taking of action without a meeting shall be given to the Holders
of Securities entitled to vote who have not consented in writing. The
Administrative Trustees may specify that any written ballot submitted to the
Security Holder for the purpose of taking any action without a meeting shall be
returned to the Trust within the time specified by the Administrative Trustees;
          (ii) each Holder of a Security may authorize any Person to act for it
by proxy on all matters in which a Holder of Securities is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. No proxy shall be valid after the expiration of 11 months from the
date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Holder of Securities executing it. Except as
otherwise provided herein, all matters relating to the giving, voting or
validity of proxies shall be governed by the General Corporation Law of the
State of Delaware relating to proxies, and judicial interpretations thereunder,
as if the Trust were a Delaware corporation and the Holders of the Securities
were stockholders of a Delaware corporation;
          (iii) each meeting of the Holders of the Securities shall be conducted
by the Administrative Trustees or by such other Person that the Administrative
Trustees may designate; and

55



--------------------------------------------------------------------------------



 



          (iv) unless the Statutory Trust Act, this Trust Agreement, the terms
of the Securities, the Trust Indenture Act or the listing rules of any stock
exchange on which the Preferred Securities are then listed or trading, otherwise
provides, the Administrative Trustees, in their sole discretion, shall establish
all other provisions relating to meetings of Holders of Securities, including
notice of the time, place or purpose of any meeting at which any matter is to be
voted on by any Holders of Securities, waiver of any such notice, action by
consent without a meeting, the establishment of a record date, quorum
requirements, voting in person or by proxy or any other matter with respect to
the exercise of any such right to vote.
ARTICLE XIII
REPRESENTATIONS OF PROPERTY TRUSTEE
AND DELAWARE TRUSTEE
SECTION 13.1 Representations and Warranties of Property Trustee.
          The Trustee that acts as initial Property Trustee represents and
warrants to the Trust and to the Sponsor at the date of this Trust Agreement,
and each Successor Property Trustee represents and warrants to the Trust and the
Sponsor at the time of the Successor Property Trustee’s acceptance of its
appointment as Property Trustee that:
          (a) The Property Trustee is a Delaware banking corporation with trust
powers and authority to execute and deliver, and to carry out and perform its
obligations under the terms of, this Trust Agreement;
          (b) The execution, delivery and performance by the Property Trustee of
this Trust Agreement has been duly authorized by the Property Trustee. This
Trust Agreement has been duly executed and delivered by the Property Trustee and
constitutes a legal, valid and binding obligation of the Property Trustee,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, reorganization, moratorium, insolvency, and other similar laws
affecting creditors’ rights generally and to general principles of equity and
the discretion of the court (regardless of whether the enforcement of such
remedies is considered in a proceeding in equity or at law); and
          (c) The execution, delivery and performance of this Trust Agreement by
the Property Trustee does not conflict with or constitute a breach of the
charter or by-laws of the Property Trustee.
SECTION 13.2 Representations and Warranties of Delaware Trustee.
          The Trustee that acts as initial Delaware Trustee represents and
warrants to the Trust and to the Sponsor at the date of this Trust Agreement,
and each Successor Delaware Trustee represents and warrants to the Trust and the
Sponsor at the time of the Successor Delaware Trustee’s acceptance of its
appointment as Delaware Trustee that:
          (a) The Delaware Trustee is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, or is a
national banking association,

56



--------------------------------------------------------------------------------



 



with trust power and authority to execute and deliver, and to carry out and
perform its obligations under the terms of, this Trust Agreement;
          (b) The execution, delivery and performance by the Delaware Trustee of
this Trust Agreement has been duly authorized by all necessary corporate action
on the part of the Delaware Trustee and does not conflict with or constitute a
breach of the charter or by-laws of the Delaware Trustee. This Trust Agreement
has been duly executed and delivered by the Delaware Trustee and constitutes a
legal, valid and binding obligation of the Delaware Trustee, enforceable against
it in accordance with its terms, subject to applicable bankruptcy,
reorganization, moratorium, insolvency, and other similar laws affecting
creditors’ rights generally and to general principles of equity and the
discretion of the court (regardless of whether the enforcement of such remedies
is considered in a proceeding in equity or at law);
          (c) No consent, approval or authorization of, or registration with or
notice to, any federal or Delaware banking authority is required for the
execution, delivery or performance by the Delaware Trustee of this Trust
Agreement; and
          (d) The Delaware Trustee is a natural person who is a resident of the
State of Delaware or, if not a natural person, an entity which has its principal
place of business in the State of Delaware.
ARTICLE XIV
MISCELLANEOUS
SECTION 14.1 Notices.
          All notices provided for in this Trust Agreement shall be in writing,
duly signed by the party giving such notice, and shall be delivered, telecopied
or mailed by first class mail, as follows:
          (a) if given to the Trust, in care of the Administrative Trustees at
the Trust’s mailing address set forth below (or such other address as the Trust
may give notice of to the Holders of the Securities):
ServisFirst Capital Trust I
c/o ServisFirst Bancshares, Inc.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223
Attention: Thomas A. Broughton III
Telecopy: (205) 949-0303
          (b) if given to the Delaware Trustee, at the mailing address set forth
below (or such other address as Delaware Trustee may give notice of to the
Holders of the Securities):
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890


57



--------------------------------------------------------------------------------



 



Attention: Corporate Trust Administration
Telecopy: (302) 636-4145
          (c) if given to the Property Trustee, at the Property Trustee’s
mailing address set forth below (or such other address as the Property Trustee
may give notice of to the Holders of the Securities):
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Telecopy: (302) 636-4145
          (d) if given to the Holder of the Common Securities, at the mailing
address of the Sponsor set forth below (or such other address as the Holder of
the Common Securities may give notice to the Trust):
ServisFirst Bancshares, Inc.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223
Attention: Thomas A. Broughton III
Telecopy: (205) 949-0303
          (e) if given to any other Holder, at the address set forth on the
books and records of the Registrar.
          All such notices shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid except that if a notice or other document is refused delivery or
cannot be delivered because of a changed address of which no notice was given,
such notice or other document shall be deemed to have been delivered on the date
of such refusal or inability to deliver.
SECTION 14.2 Governing Law.
          This Trust Agreement and the rights of the parties hereunder shall be
governed by and interpreted in accordance with the laws of the State of Delaware
and all rights and remedies shall be governed by such laws without regard to
principles of conflict of laws.
SECTION 14.3 Intention of the Parties.
          It is the intention of the parties hereto that the Trust be classified
for United States federal income tax purposes as a grantor trust. The provisions
of this Trust Agreement shall be interpreted to further this intention of the
parties.

58



--------------------------------------------------------------------------------



 



SECTION 14.4 Headings.
          Headings contained in this Trust Agreement are inserted for
convenience of reference only and do not affect the interpretation of this Trust
Agreement or any provision hereof.
SECTION 14.5 Successors and Assigns.
          Whenever in this Trust Agreement any of the parties hereto is named or
referred to, the successors and assigns of such party shall be deemed to be
included, and all covenants and agreements in this Trust Agreement by the
Sponsor and the Trustees shall bind and inure to the benefit of their respective
successors and assigns, whether or not so expressed.
SECTION 14.6 Partial Enforceability.
          If any provision of this Trust Agreement, or the application of such
provision to any Person or circumstance, shall be held invalid, the remainder of
this Trust Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.
SECTION 14.7 Counterparts.
          This Trust Agreement may contain more than one counterpart of the
signature page and this Trust Agreement may be executed by the affixing of the
signature of each of the Trustees to one of such counterpart signature pages.
All of such counterpart signature pages shall be read as though one, and they
shall have the same force and effect as though all of the signers had signed a
single signature page.
[Signatures on Following Page]

59



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused these presents to be
executed as of the day and year first above written.

         
 
  -s- Thomas A. Broughton III [g14974g1497401.gif]    
 
       
 
  Thomas A. Broughton III, solely in his capacity as    
 
  Administrative Trustee    
 
       
 
  -s- William M. Foshee [g14974g1497402.gif]    
 
       
 
  William M. Foshee, solely in his capacity as    
 
  Administrative Trustee    
 
       
 
  WILMINGTON TRUST COMPANY, not in its individual capacity but solely in its
capacity as Delaware
Trustee    

             
 
  By:   -s- Christopher J. Slaybaugh [g14974g1497403.gif]    
 
           
 
      Authorized Officer    
 
                WILMINGTON TRUST COMPANY, not in its individual capacity but
solely in its capacity as Property
Trustee    
 
           
 
  By:   -s- Christopher J. Slaybaugh [g14974g1497403.gif]    
 
           
 
      Authorized Officer    
 
                SERVISFIRST BANCSHARES, INC., as Sponsor    
 
           
 
  By:   -s- Thomas A. Broughton III [g14974g1497401.gif]    
 
           
 
      Name: Thomas A. Broughton III    
 
      Title: President and Chief Executive Officer    

60



--------------------------------------------------------------------------------



 



Execution Copy
ANNEX I
TERMS OF THE
8.5% PREFERRED SECURITIES AND
8.5% COMMON SECURITIES
          Pursuant to Section 7.1 of the Amended and Restated Trust Agreement,
dated as of September 2, 2008 (as amended from time to time, the “Trust
Agreement”), the designation, rights, privileges, restrictions, preferences and
other terms and provisions of the Preferred Securities and the Common Securities
(collectively, the “Securities”) are set out below (each capitalized term used
but not defined herein has the meaning set forth in the Trust Agreement or, if
not defined in such Trust Agreement, as defined in the Indenture):
          1. Designation and Number.
          (a) Preferred Securities. Up to 15,000 Preferred Securities of the
Trust with an aggregate liquidation amount with respect to the assets of the
Trust of Fifteen Million Dollars ($15,000,000) and each with a liquidation
amount with respect to the assets of the Trust of $1,000 per security (the
“Preferred Liquidation Amount”), are hereby designated for the purposes of
identification only as “8.5% Preferred Securities” (the “Preferred Securities”).
The certificates evidencing the Preferred Securities shall be substantially in
the form of Exhibit A-1 to the Trust Agreement, with such changes and additions
thereto or deletions therefrom as may be required by ordinary usage, custom or
practice or to conform to the rules of any stock exchange or quotation system on
which the Preferred Securities are listed or quoted.
          (b) Common Securities. Up to 463,917 Common Securities of the Trust
with an aggregate liquidation amount with respect to the assets of the Trust of
Four Hundred Sixty-Three Thousand Nine Hundred Seventeen Dollars ($463,917) and
a liquidation amount with respect to the assets of the Trust of $1 per security
(the “Common Liquidation Amount” and, together with the Preferred Liquidation
Amount, the “Liquidation Amount”), are hereby designated for the purposes of
identification only as “8.5% Common Securities” (the “Common Securities”). The
certificates evidencing the Common Securities shall be substantially in the form
of Exhibit A-2 to the Trust Agreement, with such changes and additions thereto
or deletions therefrom as may be required by ordinary usage, custom or practice.
          2. Distributions.
          (a) During the Interest Period, distributions payable on each Security
will be fixed at a rate per annum of 8.5% (the “Coupon Rate”) of the Liquidation
Amount. The “Interest Period” means the period commencing on the issue date and
ending on September 1, 2038. Distributions in arrears for more than one
quarterly period will bear additional distributions thereon compounded quarterly
at the Coupon Rate (to the extent permitted by applicable law). The term
“Distributions”, as used herein, includes distributions of any such interest
payable unless otherwise stated. A Distribution is payable only to the extent
that payments are made in respect of the Debentures held by the Property Trustee
and to the extent the Property Trustee has funds on hand legally available
therefor.

I-1



--------------------------------------------------------------------------------



 



          (b) Distributions on the Securities will be cumulative, will
accumulate from the most recent date to which Distributions have been paid or,
if no Distributions have been paid, from September 2, 2008, and will be payable
quarterly in arrears on December 1, March 1, June 1 and September 1 of each
year, commencing on December 1, 2008, except as otherwise described below. The
amount of Distributions payable for any period will be computed on the basis of
the actual number of days elapsed over a 360-day year. If any date on which
Distributions are payable on the Securities is not a Business Day, then payment
of the Distribution payable on such date shall be made on the next succeeding
day that is a Business Day (and without any interest or other payment in respect
of any such delay), with the same force and effect as if made on such date (each
date on which Distributions are payable in accordance with the foregoing, each a
“Distribution Date,” correspond to the interest payment dates on the
Debentures). As long as no Event of Default has occurred and is continuing under
the Indenture, the Debenture Issuer has the right under the Indenture to defer
payments of interest by extending the interest payment period at any time and
from time to time on the Debentures for a period not exceeding 20 consecutive
quarterly periods, including the first such quarterly period during such period
(each an “Extension Period”), provided that no Extension Period shall extend
beyond the stated maturity date of the Debentures (the “Stated Maturity”). Upon
any such election, Distributions will be deferred during such Extension Period.
Notwithstanding such deferral, Distributions to which Holders of Securities are
entitled shall continue to accumulate with additional Distributions thereon (to
the extent permitted by applicable law but not at a rate greater than the rate
at which interest is then accruing on the Debentures) at the Coupon Rate
compounded quarterly from the relevant Distribution Date, during any such
Extension Period. Prior to the expiration of any such Extension Period, the
Debenture Issuer may further defer payments of interest by further extending
such Extension Period; provided that such Extension Period, together with all
such previous and further extensions within such Extension Period, may not
exceed 20 consecutive quarterly periods, including the first quarterly period
during such Extension Period, or extend beyond the Stated Maturity of the
Debentures. Upon the expiration of any Extension Period and the payment of all
amounts then due, the Debenture Issuer may commence a new Extension Period,
subject to the above requirements.
          (c) Distributions on the Securities will be payable to the Holders
thereof as they appear on the books and records of the Registrar at the close of
business on the fifteenth (15th) day (whether or not a Business Day) next
preceding the relevant Distribution Date. Subject to any applicable laws and
regulations and the provisions of the Trust Agreement, each such payment in
respect of the Preferred Securities will be made as follows: (i) if the
Preferred Securities are held in global form by a Clearing Agency (or its
nominee), in accordance with the procedures of the Clearing Agency; and (ii) if
the Preferred Securities are held in definitive form by check mailed or wired to
the address of the Holder thereof as reflected in the records of the Registrar
unless otherwise agreed by the Trust. The relevant record dates for the Common
Securities shall be the same as the record dates for the Preferred Securities.
Distributions payable on any Securities that are not punctually paid on any
Distribution Date, as a result of the Debenture Issuer having failed to make a
payment under the Debentures, will cease to be payable to the Holder on the
relevant record date, and such defaulted Distribution will instead be payable to
the Person in whose name such Securities are registered on the special record
date or other specified date determined in accordance with the Indenture.

I-2



--------------------------------------------------------------------------------



 



          (d) In the event that there is any money or other property held by or
for the Trust that is not accounted for hereunder, such property shall be
distributed Pro Rata (as defined herein) pursuant to Section 8 among the Holders
of the Securities.
          3. Liquidation Distribution Upon Dissolution.
          In the event of any termination of the Trust or the Sponsor otherwise
gives notice of its election to liquidate the Trust pursuant to
Section 8.1(a)(iii) of the Trust Agreement, the Trust shall be liquidated by the
Administrative Trustees as expeditiously as the Administrative Trustees
determine to be possible by distributing, after satisfaction of liabilities to
creditors of the Trust as provided by applicable law, to the Holders of the
Securities a Like Amount (as defined below) of the Debentures, unless such
distribution is determined by the Property Trustee not to be practicable, in
which event such Holders will be entitled to receive out of the assets of the
Trust legally available for distribution to Holders, after satisfaction of
liabilities to creditors of the Trust as provided by applicable law, an amount
equal to the aggregate of the Liquidation Amount of the Securities plus
accumulated and unpaid Distributions thereon to the date of payment (such amount
being the “Liquidation Distribution”).
          “Like Amount” means (i) with respect to a redemption of the
Securities, Securities having a Liquidation Amount equal to the principal amount
of Debentures to be paid in accordance with their terms and (ii) with respect to
a distribution of Debentures upon the liquidation of the Trust, Debentures
having a principal amount equal to the Liquidation Amount of the Securities of
the Holder to whom such Debentures are distributed.
          If, upon any such liquidation, the Liquidation Distribution can be
paid only in part because the Trust has insufficient assets on hand legally
available to pay in full the aggregate Liquidation Distribution, then the
amounts payable directly by the Trust on the Securities shall be paid on a Pro
Rata basis as set forth in Section 8.
          4. Redemption and Distribution.
          (a) Upon the repayment of the Debentures on the Stated Maturity
thereof or prepayment thereof prior thereto in accordance with the terms
thereof, the proceeds from such repayment or prepayment shall be simultaneously
applied by the Property Trustee (subject to the Property Trustee having received
notice no later than 45 days prior to such repayment or prepayment) to redeem a
Like Amount of the Securities (i) at a redemption price equal to 105% of the
Liquidation Amount of the Securities if prior to September 1, 2011 and in the
event of a Special Event (as hereinafter defined) and (ii) at a redemption price
equal to 100% of the Liquidation Amount of the Securities if on or after
September 1, 2011, in each case plus accumulated and unpaid Distributions
thereon, if any, to the date of such redemption (the “Redemption Price”).
Holders will be given not less than 30 nor more than 60 days notice of such
redemption.
          (b) At any time on or after September 1, 2011, the Debenture Issuer
shall have the right to prepay the Debentures in whole or in part, from time to
time, and simultaneous with such redemption, to cause a Like Amount of the
Securities to be redeemed by the Trust at the Redemption Price on a Pro Rata
basis.

I-3



--------------------------------------------------------------------------------



 



          (c) If at any time a Capital Event, Tax Event or an Investment Company
Event (each as defined below, and each a “Special Event”) occurs, the Debenture
Issuer shall have the right (subject to the conditions set forth in the
Indenture), upon not less than 30 nor more than 60 days notice, to the Property
Trustee to prepay the Debentures in whole, but not in part, within the 90 days
following the occurrence of such Special Event (the “90 Day Period”), and,
simultaneous with such redemption, to cause a Like Amount of the Securities to
be redeemed by the Trust at the Redemption Price on a Pro Rata basis.
          “Capital Event” shall mean the receipt by the Company and the Trust of
an opinion of Haskell Slaughter Young & Rediker, LLC, or any other independent
bank regulatory counsel experienced in such matters, to the effect that, as a
result of (a) any amendment to, or change (including any announced prospective
change) in, the laws (or any regulations thereunder) of the United States or any
rules, guidelines or policies of the Federal Deposit Insurance Corporation, the
Board of Governors of the Federal Reserve System or any other federal bank
regulatory agency or (b) any official administrative pronouncement or judicial
decision interpreting or applying such laws or regulations, which amendment or
change is effective or such pronouncement or decision is announced on or after
the date the Subordinated Debentures are issued by the Company to the Trust
pursuant to the Indenture (the “Issue Date”), (i) the Company is or within
90 days will be subject to capital adequacy requirements and such requirements
do not or will not permit the Preferred Securities to constitute, subject to
limitations on inclusion of the Preferred Securities as Tier 1 capital imposed
by Federal Reserve capital guidelines in effect and applicable to the Company as
of the date of the Confidential Offering Memorandum, Tier 1 capital (or its
then-equivalent) or (ii) the amount of net proceeds received from the sale of
the Preferred Securities and contributed by the Company to ServisFirst Capital
Trust I does not or within 90 days will not constitute Tier 1 (core) capital (or
its then-equivalent).
          “Tax Event” shall mean the receipt by the Sponsor and the Trust of an
Opinion of Counsel, requested by the Sponsor, (a “Tax Event Opinion”)
experienced in such matters to the effect that, as a result of any amendment to,
or change (including any announced prospective change) in, the laws or any
regulations thereunder of the United States or any political subdivision or
taxing authority thereof or therein, or as a result of any official
administrative written decision or pronouncement or judicial decision
interpreting or applying such laws or regulations, which amendment or change is
effective or which pronouncement or decision is made on or after the Issue Date,
there is more than an insubstantial risk that (i) the Trust is, or will be
within 90 days following the date of such opinion, subject to United States
federal income tax with respect to income received or accrued on the Debentures,
(ii) interest payable by the Debenture Issuer on the Debentures is not, or
within 90 days following the date of such opinion, will not be, deductible by
the Debenture Issuer, in whole or in part, for United States federal income tax
purposes, or (iii) the Trust is, or will be within 90 days following the date of
such opinion, subject to more than a de minimis amount of other taxes, duties or
other governmental charges.
          “Investment Company Event” means the Sponsor and the Trust shall have
received an opinion, requested by the Sponsor of counsel experienced in practice
under the Investment Company Act, to the effect that, as a result of the
occurrence of a change in law or regulation or a change in interpretation or
application of law or regulation by any legislative body, court, governmental
agency or regulatory authority (a “Change in Investment Company

I-4



--------------------------------------------------------------------------------



 



Act Law”), there is more than an insubstantial risk that the Trust is or will be
considered an “investment company” which is required to be registered under the
Investment Company Act, which Change in Investment Company Act Law becomes
effective on or after the Issue Date.
          (d) On and from the date fixed by the Administrative Trustees for any
distribution of Debentures and liquidation of the Trust: (i) the Securities will
no longer be deemed to be outstanding, (ii) the Clearing Agency or its nominee
(or any successor Clearing Agency or its nominee), as the Holder of the
Preferred Securities, will receive a registered global certificate or
certificates representing the Debentures to be delivered upon such distribution
and (iii) any certificates representing Securities not held by the Clearing
Agency or its nominee (or any successor Clearing Agency or its nominee) will be
deemed to represent beneficial interests in a Like Amount of Debentures until
such certificates are presented to the Administrative Trustees or their agent
for cancellation, whereupon the Debenture Issuer will issue to such holder, and
the Debenture Trustee will authenticate, a certificate representing such
Debentures.
          (e) The procedure with respect to redemptions of Securities, or
distributions of Debentures in exchange therefor, shall be as follows:
          (i) If less than all the Securities are to be redeemed, the particular
Securities to be redeemed shall be selected on a pro rata basis (as determined
in accordance with paragraph 8 below), or by such other method as the Property
Trustee deems fair and appropriate, not more than 60 days prior to the date of
redemption by the Property Trustee from the outstanding Securities not
previously called for redemption or, if the Preferred Securities are then held
in the form of a Global Preferred Security, in accordance with the customary
procedures for the Clearing Agency.
          (ii) Notice of any redemption of, or notice of distribution of
Debentures in exchange for, the Securities (a “Redemption/Distribution Notice”)
will be given by the Trust by mail to each Holder of Securities to be redeemed
or exchanged not fewer than 30 nor more than 60 days before the date fixed for
redemption or exchange thereof which, in the case of a redemption, will be the
date fixed for repayment or prepayment of the Debentures. For purposes of the
calculation of the date of redemption or exchange and the dates on which notices
are given pursuant to this Section 4(e)(i), a Redemption/Distribution Notice
shall be deemed to be given on the day such notice is first mailed by
first-class mail, postage prepaid, to Holders of Securities. Each
Redemption/Distribution Notice shall be addressed to the Holders of Securities
at the address of each such Holder appearing in the books and records of the
Registrar. No defect in the Redemption/Distribution Notice or in the mailing of
either thereof with respect to any Holder shall affect the validity of the
redemption or exchange proceedings with respect to any other Holder.
          (iii) If Securities are to be redeemed and the Trust gives a
Redemption/Distribution Notice, (which notice will be irrevocable), then
(A) with respect to Preferred Securities registered in the name of or held of
record by a Clearing Agency or its nominee, by 12:00 noon, New York City time,
on the redemption date, and Debentures have been presented provided that the
Debenture Issuer has paid the Property Trustee a sufficient amount of cash in
connection with the related maturity or prepayment

I-5



--------------------------------------------------------------------------------



 



of the Debentures by 10:00 a.m., New York City time, on the Stated Maturity or
the date of prepayment, as the case may be, the Property Trustee will deposit
irrevocably with the Clearing Agency or its nominee (or successor Clearing
Agency or its nominee) funds sufficient to pay the applicable Redemption Price
with respect to such Preferred Securities and will give the Clearing Agency
irrevocable instructions and authority to pay the Redemption Price to the
relevant Clearing Agency Participants, and (B) with respect to Preferred
Securities issued in certificated form and Common Securities, provided that the
Debenture Issuer has paid the Property Trustee a sufficient amount of cash in
connection with the related maturity or prepayment of the Debentures, the
Property Trustee will pay the relevant Redemption Price to the Holders of such
Securities by check mailed or wired to the address of the relevant Holder
appearing on the books and records of the Trust on the redemption date. If a
Redemption/Distribution Notice shall have been given and funds deposited as
required and Debentures have been presented, if applicable, then immediately
prior to the close of business on the date of such deposit, or on the redemption
date, as applicable, Distributions will cease to accumulate on the Securities so
called for redemption and all rights of Holders of such Securities so called for
redemption will cease, except the right of the Holders of such Securities to
receive the Redemption Price, but without interest on such Redemption Price, and
such Securities shall cease to be outstanding.
          (iv) Payment of accumulated and unpaid Distributions on the Redemption
Date of the Securities will be subject to the rights of Holders of Securities on
the close of business on a regular record date in respect of a Distribution Date
occurring on or prior to such Redemption Date.
          (v) Neither the Administrative Trustees nor the Trust shall be
required to register or cause to be registered the transfer of (i) any
Securities beginning on the opening of business 15 days before the day of
mailing of a notice of redemption or any notice of selection of Securities for
redemption or (ii) any Securities selected for redemption. If any date fixed for
redemption of Securities is not a Business Day, then payment of the Redemption
Price payable on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay), with the same force and effect as if made on such date fixed for
redemption. If payment of the Redemption Price in respect of any Securities is
improperly withheld or refused and not paid either by the Property Trustee or
the Paying Agent or by the Sponsor as guarantor pursuant to the Preferred
Securities Guarantee, Distributions on such Securities will continue to
accumulate from the original redemption date to the actual date of payment, in
which case the actual payment date will be considered the date fixed for
redemption for purposes of calculating the Redemption Price.
          (vi) Redemption/Distribution Notices shall be sent by the Property
Trustee on behalf of the Trust to (A) in respect of the Preferred Securities,
the Clearing Agency or its nominee (or any successor Clearing Agency or its
nominee) if the Global Certificates have been issued or, if Definitive Preferred
Security Certificates have been issued, to the Holder thereof, and (B) in
respect of the Common Securities to the Holder thereof.

I-6



--------------------------------------------------------------------------------



 



          (vii) Subject to the foregoing and applicable law (including, without
limitation, United States federal securities laws and banking laws), provided
the acquiror is not the Holder of the Common Securities or the obligor under the
Indenture, the Sponsor or any of its Affiliates may at any time and from time to
time purchase outstanding Preferred Securities by tender, in the open market or
by private agreement.
          5. Voting Rights — Preferred Securities.
          (a) Except as provided under Sections 5(b) and 7 and as otherwise
required by law and the Trust Agreement, the Holders of the Preferred Securities
will have no voting rights.
          (b) So long as any Debentures are held by the Property Trustee, the
Trustees shall not (i) direct the time, method and place of conducting any
proceeding for any remedy available to the Debenture Trustee, or executing any
trust or power conferred on such Debenture Trustee with respect to the
Debentures, (ii) waive any past default that is waivable under Section 5.07 of
the Indenture, (iii) exercise any right to rescind or annul a declaration of
acceleration of the maturity of the principal of the Debentures or (iv) consent
to any amendment, modification or termination of the Indenture or the
Debentures, where such consent shall be required, without, in each case,
obtaining the prior approval of the Holders of a Majority in Liquidation Amount
of all outstanding Preferred Securities; provided, however, that where a consent
under the Indenture would require the consent of each holder of Debentures
affected thereby, no such consent shall be given by the Property Trustee without
the prior approval of each Holder of the Preferred Securities. The Trustees
shall not revoke any action previously authorized or approved by a vote of the
Holders of the Preferred Securities except by subsequent vote of such Holders.
The Property Trustee shall notify each Holder of Preferred Securities of any
notice of default with respect to the Debentures. In addition to obtaining the
foregoing approvals of such Holders of the Preferred Securities, prior to taking
any of the foregoing actions, the Trustees shall obtain an opinion of counsel
experienced in such matters to the effect that the Trust will not be classified
as an association taxable as a corporation for United States federal income tax
purposes on account of such action.
          If an Event of Default under the Trust Agreement has occurred and is
continuing and such event is attributable to the failure of the Debenture Issuer
to pay principal of or premium, if any, or interest on the Debentures on any due
date (including any Interest Payment Date or prepayment date or Stated
Maturity), then a Holder of Preferred Securities may directly institute a
proceeding for enforcement of payment to such Holder of the principal of or
premium, if any, or interest on a Like Amount of Debentures (a “Direct Action”)
on or after the respective due date specified in the Debentures. In connection
with such Direct Action, the rights of the Common Securities Holder will be
subrogated to the rights of such Holder of Preferred Securities to the extent of
any payment made by the Debenture Issuer to such Holder of Preferred Securities
in such Direct Action. Except as provided in the second preceding sentence, the
Holders of Preferred Securities will not be able to exercise directly any other
remedy available to the holders of the Debentures.
          Any approval or direction of Holders of Preferred Securities may be
given at a separate meeting of Holders of Preferred Securities convened for such
purpose, at a meeting of all of the Holders of Securities in the Trust or
pursuant to written consent. The Property Trustee

I-7



--------------------------------------------------------------------------------



 



will cause a notice of any meeting at which Holders of Preferred Securities are
entitled to vote, or of any matter upon which action by written consent of such
Holders is to be taken, to be mailed to each Holder of record of Preferred
Securities. Each such notice will include a statement setting forth (i) the date
of such meeting or the date by which such action is to be taken, (ii) a
description of any resolution proposed for adoption at such meeting on which
such Holders are entitled to vote or of such matter upon which written consent
is sought and (iii) instructions for the delivery of proxies or consent.
          No vote or consent of the Holders of the Preferred Securities will be
required for the Trust to redeem and cancel Preferred Securities or to
distribute the Debentures in accordance with the Trust Agreement and the terms
of the Securities.
          Notwithstanding that Holders of Preferred Securities are entitled to
vote or consent under any of the circumstances described above, any of the
Preferred Securities that are owned by the Sponsor or any Affiliate of the
Sponsor shall not be entitled to vote or consent and shall, for purposes of such
vote or consent, be treated as if they were not outstanding.
          6. Voting Rights — Common Securities.
          (a) Except as provided under Sections 6(b), 6(c), and 7 as otherwise
required by law and the Trust Agreement, the Holders of the Common Securities
will have no voting rights.
          (b) Unless a Debenture Event of Default shall have occurred and be
continuing, any Trustee may be removed at any time by the Holder of the Common
Securities. If a Debenture Event of Default has occurred and is continuing, the
Property Trustee and the Delaware Trustee may be removed at such time by the
holders of a Majority in Liquidation Amount of the outstanding Preferred
Securities. In no event will the Holders of the Preferred Securities have the
right to vote to appoint, remove or replace the Administrative Trustees, which
voting rights are vested exclusively in the Sponsor as the holder of the Common
Securities. No resignation or removal of a Trustee and no appointment of a
successor trustee shall be effective until the acceptance of appointment by the
successor trustee in accordance with the provisions of the Trust Agreement.
          (c) So long as any Debentures are held by the Property Trustee, the
Trustees shall not (i) direct the time, method and place of conducting any
proceeding for any remedy available to the Debenture Trustee, or executing any
trust or power conferred on such Debenture Trustee with respect to the
Debentures, (ii) waive any past default that is waivable under Section 5.07 of
the Indenture, (iii) exercise any right to rescind or annul a declaration of
acceleration of the maturity of the principal of the Debentures or (iv) consent
to any amendment, modification or termination of the Indenture or the
Debentures, where such consent shall be required, without, in each case,
obtaining the prior approval of the Holders of a Majority in Liquidation Amount
of all outstanding Common Securities; provided, however, that where a consent
under the Indenture would require the consent of each holder of Debentures
affected thereby, no such consent shall be given by the Property Trustee without
the prior approval of each Holder of the Common Securities. The Trustees shall
not revoke any action previously authorized or approved by a vote of the Holders
of the Common Securities except by subsequent vote of such Holders. The

I-8



--------------------------------------------------------------------------------



 



Property Trustee shall notify each Holder of Common Securities of any notice of
default with respect to the Debentures. In addition to obtaining the foregoing
approvals of such Holders of the Common Securities, prior to taking any of the
foregoing actions, the Trustees shall obtain an Opinion of Counsel experienced
in such matters to the effect that the Trust will not be classified as an
association taxable as a corporation for United States federal income tax
purposes on account of such action.
          If an Event of Default under the Trust Agreement has occurred and is
continuing and such event is attributable to the failure of the Debenture Issuer
to pay principal of or premium, if any, or interest on the Debentures on the due
date (including any Interest Payment Date or prepayment date or Stated Maturity)
(or in the case of redemption, on the redemption date), then a Holder of Common
Securities may institute a Direct Action for enforcement of payment to such
Holder of the principal of or premium, if any, or interest on a Like Amount of
Debentures on or after the respective due date specified in the Debentures. In
connection with Direct Action, the rights of the Holders of Preferred Securities
will be subrogated to the rights of such Holder of Common Securities to the
extent of any payment made by the Debenture Issuer to such Holder of Common
Securities in such Direct Action. Except as provided in the second preceding
sentence, the Holders of Common Securities will not be able to exercise directly
any other remedy available to the holders of the Debentures.
          Any approval or direction of Holders of Common Securities may be given
at a separate meeting of Holders of Common Securities convened for such purpose,
at a meeting of all of the Holders of Securities in the Trust or pursuant to
written consent. The Administrative Trustees will cause a notice of any meeting
at which Holders of Common Securities are entitled to vote, or of any matter
upon which action by written consent of such Holders is to be taken, to be
mailed to each Holder of record of Common Securities. Each such notice will
include a statement setting forth (i) the date of such meeting or the date by
which such action is to be taken, (ii) a description of any resolution proposed
for adoption at such meeting on which such Holders are entitled to vote or of
such matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents.
          No vote or consent of the Holders of the Common Securities will be
required for the Trust to redeem and cancel Common Securities or to distribute
the Debentures in accordance with the Trust Agreement and the terms of the
Securities.
          7. Amendments to Trust Agreement and Indenture.
          In addition to the requirements set out in Section 12.1 of the Trust
Agreement, the Trust Agreement may be amended from time to time by the Sponsor
and the Trustees, without the consent of the Holders of the Securities (i) to
cure any ambiguity, correct or supplement any provisions in the Trust Agreement
that may be inconsistent with any other provisions, or to make any other
provisions with respect to matters or questions arising under the Trust
Agreement which shall not be inconsistent with the other provisions of the Trust
Agreement, or (ii) to modify, eliminate or add to any provisions of the Trust
Agreement to such extent as shall be necessary (A) to ensure that the Trust will
be classified for United States federal income tax purposes as a grantor trust
at all times that any Securities are outstanding, (B)to ensure that the Trust
will not be required to register as an “investment company” under the Investment
Company

I-9



--------------------------------------------------------------------------------



 



Act, or (C) to ensure that the proceeds from the sale of the Securities will
constitute “Tier 1 capital” under capital adequacy requirements which may be
applicable to the Sponsor; provided, however, that in the case of clause (i),
such action shall not adversely affect in any material respect the interests of
any Holder of Securities. Any amendments of the Trust Agreement pursuant to the
foregoing shall become effective when notice thereof is given to the holders of
the Securities. The Trust Agreement also may be amended by the Trustees and the
Sponsor with (i) the consent of Holders representing a Majority in Liquidation
Amount of all outstanding Securities, and (ii) receipt by the Trustees of an
Opinion of Counsel to the effect that such amendment or the exercise of any
power granted to the Trustees in accordance with such amendment will not affect
the Trust’s status as a grantor trust for United States federal income tax
purposes or the Trust’s exemption from status as an investment company under the
Investment Company Act, provided that, without the consent of each Holder of
Trust Securities, the Trust Agreement may not be amended to (i) change the
amount or timing of any Distribution on the Trust Securities or otherwise
adversely affect the amount of any Distribution required to be made in respect
of the Trust Securities as of a specified date or (ii) restrict the right of a
holder of Trust Securities to institute suit for the enforcement of any such
payment on or after such date.
          8. Pro Rata.
          A reference in these terms of the Securities to any payment,
distribution or treatment as being “Pro Rata” shall mean pro rata to each Holder
of Securities according to the aggregate Liquidation Amount of the Securities
held by the relevant Holder in relation to the aggregate Liquidation Amount of
all Securities outstanding unless, in relation to a payment, an Event of Default
under the Trust Agreement has occurred and is continuing, in which case any
funds available to make such payment shall be paid first to each Holder of the
Preferred Securities pro rata according to the aggregate Preferred Liquidation
Amount of Preferred Securities held by the relevant Holder relative to the
aggregate Preferred Liquidation Amount of all Preferred Securities outstanding,
and only after satisfaction of all amounts owed to the Holders of the Preferred
Securities, to each Holder of Common Securities pro rata according to the
aggregate Common Liquidation Amount of Common Securities held by the relevant
Holder relative to the aggregate Common Liquidation Amount of all Common
Securities outstanding.
          9. Ranking.
          The Preferred Securities rank pari passu with the Common Securities
and payment thereon shall be made Pro Rata with the Common Securities, except
that, if an Event of Default under the Trust Agreement occurs and is continuing,
no payments in respect of Distributions on, or payments upon liquidation,
redemption or otherwise with respect to, the Common Securities shall be made
until the Holders of the Preferred Securities shall be paid in full the
Distributions, Redemption Price, Liquidation Distribution and other payments to
which they are entitled at such time.
          10. Acceptance of Securities Guarantee and Indenture.
          Each Holder of Preferred Securities and Common Securities, by the
acceptance thereof, agrees to the provisions of the Preferred Securities
Guarantee, including the subordination provisions therein, and to the provisions
of the Indenture.

I-10



--------------------------------------------------------------------------------



 



          11. No Preemptive Rights.
          The Holders of the Securities shall have no preemptive rights or
similar rights to subscribe for any additional securities.
          12. Miscellaneous.
          These terms constitute a part of the Trust Agreement.
          The Sponsor will provide a copy of the Trust Agreement, the Preferred
Securities Guarantee and the Indenture (including any supplemental indenture) to
a Holder without charge on written request to the Sponsor at its principal place
of business.

I-11



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT A-1
FORM OF PREFERRED SECURITY CERTIFICATE
[Restricted Securities Legend]
     THIS PREFERRED SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY APPLICABLE
STATE SECURITIES LAW. THIS PREFERRED SECURITY HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO OR FOR RESALE IN CONNECTION WITH THE DISTRIBUTION
THEREOF. NO DISPOSITION OF THIS SECURITY MAY BE MADE IN THE ABSENCE OF (I) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN
EXEMPTION FROM OR A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAW.
     EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A OR REGULATION D THEREUNDER. EACH HOLDER OF THIS SECURITY
REPRESENTS TO SERVISFIRST CAPITAL TRUST I THAT (A) SUCH HOLDER WILL NOT SELL,
PLEDGE OR OTHERWISE TRANSFER THIS SECURITY (WITHOUT THE CONSENT OF SERVISFIRST
CAPITAL TRUST I) OTHER THAN (I) TO SERVISFIRST CAPITAL TRUST I, (II) IN THE
UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) IN A TRANSACTION COMPLYING WITH THE REQUIREMENTS OF RULE
144A UNDER THE SECURITIES ACT, (III) IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT, (IV) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT SUBJECT IN THE CASE OF CLAUSE (II), (III) OR (IV) TO
THE RECEIPT BY THE REGISTRAR (AND SERVISFIRST CAPITAL TRUST I, IF IT SO
REQUESTS) OF AN OPINION OF COUNSEL OR SUCH OTHER EVIDENCE ACCEPTABLE TO
SERVISFIRST CAPITAL TRUST I THAT SUCH RESALE, PLEDGE OR TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (V) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, AND THAT (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY OF THE
RESALE RESTRICTIONS REFERRED TO HEREIN AND DELIVER TO THE TRANSFEREE (OTHER THAN
A QUALIFIED INSTITUTIONAL BUYER) PRIOR TO THE SALE A COPY OF THE TRANSFER
RESTRICTIONS APPLICABLE HERETO (COPIES OF WHICH MAY BE OBTAINED FROM THE
TRUSTEE).

A1-1



--------------------------------------------------------------------------------



 



[Certificated Securities Legend]
     IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR
AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER
AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.
[Global Securities Legend]
     THIS PREFERRED SECURITY IS A GLOBAL PREFERRED SECURITY WITHIN THE MEANING
OF THE TRUST AGREEMENT HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF
THE DEPOSITORY TRUST COMPANY (THE “CLEARING AGENCY”) OR A NOMINEE OF THE
CLEARING AGENCY. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE CLEARING AGENCY OR
ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT
AND NO TRANSFER OF THIS PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS
PREFERRED SECURITY AS A WHOLE BY THE CLEARING AGENCY TO A NOMINEE OF THE
CLEARING AGENCY OR BY A NOMINEE OF THE CLEARING AGENCY TO THE CLEARING AGENCY OR
ANOTHER NOMINEE OF THE CLEARING AGENCY) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
SERVISFIRST CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE
OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OR PORTIONS OF THIS GLOBABL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
TRUST AGREEMENT.

A1-2



--------------------------------------------------------------------------------



 



[FORM OF FACE OF SECURITY]

      Certificate Number   Number of Preferred Securities   CUSIP NO.

Certificate Evidencing Preferred Securities
of
SERVISFIRST CAPITAL TRUST I
8.5% Preferred Securities
(Liquidation Amount $1,000 per Preferred Security)
     SERVISFIRST CAPITAL TRUST I, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that                     
(the “Holder”) is the registered owner of                      [or such other
amount as is indicated on Schedule A hereto]1 Preferred Securities of the Trust
representing undivided beneficial interests in the assets of the Trust
designated the 8.5% Preferred Securities (Liquidation Amount $1,000 per
Preferred Security) (the “Preferred Securities”). The Preferred Securities are
transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer. The designation, rights, privileges, restrictions,
preferences and other terms and provisions of the Preferred Securities
represented hereby are issued and shall in all respects be subject to the
provisions of the Amended and Restated Trust Agreement of the Trust dated as of
September 2, 2008, as the same may be amended from time to time (the “Trust
Agreement”), including the designation of the terms of the Preferred Securities
as set forth in Annex I to the Trust Agreement. Capitalized terms used but not
defined herein shall have the meaning given them in the Trust Agreement. The
Sponsor will provide a copy of the Trust Agreement, the Preferred Securities
Guarantee and the Indenture to a Holder without charge upon written request to
the Trust at its principal place of business.
     Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder and to the benefits of the
Preferred Securities Guarantee to the extent provided therein.
     By its acceptance hereof, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Preferred
Securities as evidence of indirect beneficial ownership in the Debentures.
     IN WITNESS WHEREOF, an Administrative Trustee on behalf of the Trust has
duly executed this certificate.

                      Date:           SERVISFIRST CAPITAL TRUST I    
 
 
 
               
 
          By:        
 
          Name:  
 
Thomas A. Broughton III    
 
          Title:   Administrative Trustee    

 

*   Insert in the Global Preferred Security only.

A1-3



--------------------------------------------------------------------------------



 



PROPERTY TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.
WILMINGTON TRUST COMPANY,
as Property Trustee

         
By:
       
 
 
 
Authorized Officer    

{SEAL}

A1-4



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF SECURITY]
     During the Interest Period, distributions payable on each Security will be
fixed at a rate per annum of 8.50% (the “Coupon Rate”) of the Liquidation Amount
of $1,000 per Preferred Security (the “Liquidation Amount”). The “Interest
Period” means the period commencing on the original issue date and ending on
September 1, 2038.
     Such distribution rate being the rate of interest payable on the Debentures
to be held by the Property Trustee. Distributions in arrears for more than one
quarterly period will bear interest thereon compounded quarterly at the Coupon
Rate (to the extent permitted by applicable law). The term “Distributions”, as
used herein, includes such cash distributions and any such interest payable
unless otherwise stated. A Distribution is payable only to the extent that
payments are made in respect of the Debentures held by the Property Trustee and
to the extent the Property Trustee has funds on hand legally available therefor.
     Distributions on the Preferred Securities will be cumulative, will
accumulate from the most recent date to which Distributions have been paid or,
if no Distributions have been paid, from September 2, 2008, and will be payable
quarterly in arrears, on December 1, March 1, June 1 and September 1 of each
year, commencing on December 1, 2008, except as otherwise described below and in
the Trust Agreement. Distributions will be computed on the basis of the actual
number of days elapsed over a 360-day year. As long as no Event of Default has
occurred and is continuing under the Indenture, the Debenture Issuer has the
right under the Indenture to defer payments of interest by extending the
interest payment period at any time and from time to time on the Debentures for
a period not exceeding 20 consecutive calendar quarterly periods, including the
first such quarterly period during such extension period (each an “Extension
Period”), provided that no Extension Period shall extend beyond the Stated
Maturity of the Debentures. As a consequence of such deferral, Distributions
will also be deferred. Despite such deferral, quarterly Distributions will
continue to accumulate with interest thereon (to the extent permitted by
applicable law, but not at a rate exceeding the rate of interest then accruing
on the Debentures) at the Coupon Rate compounded quarterly during any such
Extension Period. Prior to the termination of any such Extension Period, the
Debenture Issuer may further defer payments of interest by further extending
such Extension Period; provided that such Extension Period, together with all
such previous and further extensions within such Extension Period, may not
exceed 20 consecutive quarterly periods, including the first quarterly period
during such Extension Period, or extend beyond the Stated Maturity of the
Debentures. Payments of Distributions that have accumulated but not been paid
during any Extension Period will be payable to Holders as they appear on the
books and records of the Trust on the records of the Trust on the record date
for the first scheduled Distribution Date following the expiration of such first
record date after the end of the Extension Period. Upon the expiration of any
Extension Period and the payment of all amounts then due, the Debenture Issuer
may commence a new Extension Period, subject to the above requirements.
     Subject to certain conditions set forth in the Trust Agreement and the
Indenture, the Property Trustee shall, at the direction of the Sponsor, at any
time liquidate the Trust and cause the Debentures to be distributed to the
holders of the Securities in liquidation of the Trust or,

A1-5



--------------------------------------------------------------------------------



 



simultaneous with any redemption of the Debentures, cause a Like Amount of the
Securities to be redeemed by the Trust.
     The Preferred Securities shall be redeemable as provided in the Trust
Agreement.

A1-6



--------------------------------------------------------------------------------



 



 
ASSIGNMENT
FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Security Certificate to:

     
 
   
 
   
 
   

(Insert assignee’s social security or tax identification number)

     
 
   
 
   
 
   

(Insert address and zip code of assignee)
and irrevocably appoints

     
 
   
 
 agent to transfer this Preferred Security Certificate on the books of the
Trust.
 
  The agent may substitute another to act for him or her.

         
Date:
       
 
 
 
   
Signature:
       
 
 
 
   

(Sign exactly as your name appears on the other side of this Preferred Security
Certificate)

     
Signature Guarantee*:
   
 
 
 
 

 

*   Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities and Exchange Act of 1934, as amended.

A1-7



--------------------------------------------------------------------------------



 



SCHEDULE A
PREFERRED SECURITY OWNERSHIP INTEREST TABLE
     The initial aggregate principal amount of the Preferred Securities
evidenced by the Certificate to which this Schedule A is attached is
$                                        . The notations on the following table
evidence the decreases and increases in the aggregate principal amount of the
Preferred Securities evidenced by such Certificate.

              Decrease in       Principal Amount of     Principal Amount  
Increase in Principal   Preferred Securities     of Preferred   Amount of
Preferred   Remaining After Such   Notation by Securities   Securities  
Decrease or Increase   Registrar
 
           
 
           
 
           
 
           

A1-8



--------------------------------------------------------------------------------



 



Execution Copy
EXHIBIT A-2
FORM OF COMMON SECURITY CERTIFICATE
     THIS COMMON SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY APPLICABLE
STATE SECURITIES LAW. THIS COMMON SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO OR FOR RESALE IN CONNECTION WITH THE DISTRIBUTION THEREOF. NO
DISPOSITION OF THIS SECURITY MAY BE MADE IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN EXEMPTION
FROM OR A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAW.

A2-1



--------------------------------------------------------------------------------



 



[FORM OF FACE OF CERTIFICATE]

      Certificate Number   Number of Common Securities

Certificate Evidencing Common Securities
of
SERVISFIRST CAPITAL TRUST I
8.5% Common Securities
(Liquidation Amount $1 per Common Security)
     SERVISFIRST CAPITAL TRUST I, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that ServisFirst
Bancshares, Inc. (the “Holder”) is the registered owner of                     
common securities of the Trust representing undivided beneficial interests in
the assets of the Trust designated the 8.5% Common Securities (liquidation
amount $1 per Common Security) (the “Common Securities”). The Common Securities
are transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer. The designation, rights, privileges, restrictions,
preferences and other terms and provisions of the Common Securities represented
hereby are issued and shall in all respects be subject to the provisions of the
Amended and Restated Trust Agreement of the Trust dated as of
                    , 200_, as the same may be amended from time to time (the
“Trust Agreement”), including the designation of the terms of the Common
Securities as set forth in Annex I to the Trust Agreement. Capitalized terms
used but not defined herein shall have the meaning given them in the Trust
Agreement. The Sponsor will provide a copy of the Trust Agreement and the
Indenture (including any supplemental indenture) to a Holder without charge upon
written request to the Sponsor at its principal place of business.
     Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.
     By its acceptance hereof, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Common
Securities as evidence of indirect beneficial ownership in the Debentures.
     IN WITNESS WHEREOF, an Administrative Trustee on behalf of the Trust has
duly executed this certificate.

                      Date:           SERVISFIRST CAPITAL TRUST I    
 
 
 
               
 
          By:        
 
          Name:  
 
   
 
             
 
                Administrative Trustee    

A2-2



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF SECURITY]
     During the Interest Period, distributions payable on each Common Security
will be fixed at a rate per annum of 8.50% (the “Coupon Rate”) of the
liquidation amount of $1 per Common Security (the “Liquidation Amount”). The
“Interest Period” means the period commencing on the issue date and ending on
September 1, 2038.
     Such distribution rate being the rate of interest payable on the Debentures
to be held by the Property Trustee. Distributions in arrears for more than one
quarterly period will bear interest thereon compounded quarterly at the Coupon
Rate (to the extent permitted by applicable law). The term “Distributions”, as
used herein, includes such cash distributions and any such interest payable
unless otherwise stated. A Distribution is payable only to the extent that
payments are made in respect of the Debentures held by the Property Trustee and
to the extent the Property Trustee has funds available therefor.
     Distributions on the Common Securities will be cumulative, will accrue from
the most recent date to which Distributions have been paid or, if no
Distributions have been paid, from September 2, 2008 and will be payable
quarterly in arrears, on December 1, March 1, June 1 and September 1 of each
year, commencing on December 1, 2008, except as otherwise described below and in
the Trust Agreement. Distributions will be computed on the basis of the actual
number of days elapsed over a 360-day year. As long as no Event of Default has
occurred and is continuing under the Indenture, the Debenture Issuer has the
right under the Indenture to defer payments of interest by extending the
interest payment period at any time and from time to time on the Debentures for
a period not exceeding 10 consecutive calendar quarterly periods, including the
first such quarterly period during such extension period (each an “Extension
Period”), provided that no Extension Period shall extend beyond the Stated
Maturity of the Debentures. As a consequence of such deferral, Distributions
will also be deferred. Despite such deferral, Distributions will continue to
accumulate with interest thereon (to the extent permitted by applicable law, but
not at a rate exceeding the rate of interest then accruing on the Debentures) at
the Coupon Rate compounded quarterly during any such Extension Period. Prior to
the termination of any such Extension Period, the Debenture Issuer may further
defer payments of interest by further extending such Extension Period; provided
that such Extension Period, together with all such previous and further
extensions within such Extension Period, may not exceed 20 consecutive quarterly
periods, including the first quarterly period during such Extension Period, or
extend beyond the Stated Maturity of the Debentures. Payments of Distributions
that have accumulated will be payable to Holders as they appear on the books and
records of the Trust on the record date for the first Distribution Date
following the expiration of such Extension Period. Upon the expiration of any
Extension Period and the payment of all amounts then due, the Debenture Issuer
may commence a new Extension Period, subject to the above requirements.
     Subject to certain conditions set forth in the Trust Agreement and the
Indenture, the Property Trustee shall, at the direction of the Sponsor, at any
time liquidate the Trust and cause the Debentures to be distributed to the
holders to the Securities in liquidation of the Trust or, simultaneous with any
redemption of the Debentures, cause a Like Amount of the Securities to be
redeemed by the Trust.

A2-3



--------------------------------------------------------------------------------



 



     The Common Securities shall be redeemable as provided in the Trust
Agreement.
     THIS COMMON SECURITY MAY NOT BE TRANSFERRED EXCEPT TO SERVISFIRST
BANCSHARES, INC. OR A RELATED PARTY (AS DEFINED IN THE TRUST AGREEMENT).

A2-4



--------------------------------------------------------------------------------



 



 
ASSIGNMENT
FOR VALUE RECEIVED, the undersigned assigns and transfers this Common Security
Certificate to:

     
 
   
 
   
 
   

(Insert assignee’s social security or tax identification number)

     
 
   
 
   
 
   

(Insert address and zip code of assignee)
and irrevocably appoints

     
 
   
 
 agent to transfer this Common Security Certificate on the books of the Trust.
 
  The agent may substitute another to act for him or her.

         
Date:
       
 
 
 
   
Signature:
       
 
 
 
   

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

     
Signature Guarantee*:
   
 
 
 
 

 

*   Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities and Exchange Act of 1934, as amended.

A2-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TRANSFER CERTIFICATE
     In connection with any transfer of any of the Preferred Securities
evidenced by this certificate, the undersigned confirms that such Preferred
Securities are being:
CHECK ONE BOX BELOW

         
(1)
  o   exchanged for the undersigned’s own account without transfer; or
 
       
(2)
  o   transferred to a person whom the undersigned reasonably believes to be a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
of 1933, as amended (the “Securities Act”), who is purchasing such Preferred
Securities for such buyer’s own account or the account of a “qualified
institutional buyer” in a transaction meeting the requirements of Rule 144A
under the Securities Act and any applicable securities laws of any state of the
United States or any other jurisdiction; or
 
       
(3)
  o   transferred to an “accredited investor” within the meaning of Rule 501(a)
of Regulation D under the Securities Act pursuant to Rule 144 (and based upon an
opinion of counsel if the Sponsor or the Trustee so requests) and, to the
knowledge of the transferor of the Preferred Securities, such accredited
investor to whom such Preferred Securities are to be transferred is not an
“affiliate” (as defined in Rule 144 under the Securities Act) of the Company; or
 
       
(4)
  o   transferred pursuant to another available exemption from the registration
requirements of the Securities Act.

     Unless one of the boxes is checked, the Trustee will refuse to register any
of the Preferred Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if box
(3) or (4) is checked, the Company may require, prior to registering any such
transfer of the Preferred Securities, such legal opinions, certifications and
other information as the Company has reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act, such as the
exemption provided by Rule 144 under the Securities Act; provided, further, that
if box (2) is checked, the transferee must also certify that it is a qualified
institutional buyer as defined in Rule 144A.
 
Signature                                                

B-1



--------------------------------------------------------------------------------



 



Execution Copy
TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this
Preferred Security for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account is a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act, and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.

         
Date:
       
 
 
 
         

NOTICE: To be executed by an executive officer.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LETTER TO BE DELIVERED BY ACCREDITED INVESTORS
ServisFirst Capital Trust I
c/o ServisFirst Bancshares, Inc.
3300 Cahaba Road, Suite 300
Birmingham, Alabama 35223
Ladies and Gentlemen:
     The undersigned is delivering this letter in connection with the
prospective transfer of the 8.5% Trust Preferred Securities (the “Preferred
Securities”) of ServisFirst Capital Trust I, a Delaware statutory trust (the
“Trust”). The undersigned understands that the Preferred Securities were issued
in connection with a transaction not involving any public offering within the
United States within the meaning of, or in transactions not subject to
registration under, the Securities Act of 1933, as amended (the “Securities
Act”), and that the Preferred Securities have not been registered under the
Securities Act or any applicable state securities law.
     The undersigned agrees, on its own behalf and on behalf of each account for
which the undersigned may acquire any Preferred Securities, that prior to the
expiration of the holding period applicable to sales of restricted securities
pursuant to Rule 144 under the Securities Act, the Preferred Securities may be
offered, resold, pledged or otherwise transferred only in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction (i) (a) so long as the Preferred Securities are eligible
for resale pursuant to Rule 144A, to a person the seller reasonably believes is
a “qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) that purchases for its own account or for the account of a qualified
institutional buyer to whom notice is given that the resale, pledge or transfer
is being made in reliance on Rule 144A, (b) in a transaction meeting the
requirements of Rule 144 under the Securities Act, or (c) in accordance with
another exemption from the registration requirements of the Securities Act,
provided that in the case of a transfer, pledge or sale pursuant to this clause
(c), such transfer is subject to the receipt by the registrar (and ServisFirst
Capital Trust I Bancshares, Inc (the “Company”), if it so requests) of a
certification of the transferor and an opinion of counsel to the effect that
such transfer is in compliance with the Securities Act, (ii) to the Company or
its affiliates, (iii) pursuant to an effective registration statement under the
Securities Act and (iv) in each case, in accordance with any applicable
securities laws of the United States or any other applicable jurisdiction and in
accordance with the legends set forth on the Preferred Securities. The
undersigned further agrees to provide any person purchasing any of the Preferred
Securities from the undersigned a notice advising such purchaser that resales of
such Preferred Securities are restricted as stated herein. The undersigned
understands that the registrar for the Preferred Securities will not be required
to accept for registration of transfer any Preferred Securities, except upon
presentation of evidence satisfactory to the Company that the foregoing
restrictions on transfer have been complied with. The undersigned further
understands that the Preferred Securities will bear a legend reflecting the
substance of this paragraph.

C-1



--------------------------------------------------------------------------------



 



Execution Copy
     The undersigned confirms that:
     (i) the undersigned is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act (an “Accredited Investor”);
     (ii) any purchase of Preferred Securities by the undersigned will be for
the undersigned’s own account or for the account of one or more Accredited
Investors or as fiduciary for the account of one or more trusts, each of which
is an “accredited investor” within the meaning of Rule 501(a) under the
Securities Act and for each of which the undersigned exercises sole investment
discretion;
     (iii) the undersigned has such knowledge and experience in financial and
business matters that the undersigned is capable of evaluating the merits and
risks of purchasing Preferred Securities;
     (iv) the undersigned is not acquiring Preferred Securities with a view to
distribution thereof or with any present intention of offering or selling
Preferred Securities, except as permitted above; provided that the disposition
of the undersigned’s property and property of any accounts for which the
undersigned is acting as fiduciary shall remain at all times within the
undersigned’s control; and
     (vi) the undersigned has received a copy of the Confidential Offering
Memorandum relating to the Preferred Securities and acknowledges that the
undersigned has had access to such financial and other information, and has been
afforded the opportunity to ask such questions of representatives of the Company
and receive answers thereto, as the undersigned deems necessary in connection
with the undersigned’s decision to purchase Preferred Securities.
     The undersigned acknowledges that the Company, others and you will rely
upon the undersigned’s confirmations, acknowledgements and agreements set forth
herein, and the undersigned agrees to notify you promptly in writing if any of
the representations or warranties herein ceases to be accurate and complete. You
are entitled to rely upon this letter and are irrevocably authorized to produce
this letter or a copy hereof to any interested party in any administrative or
legal proceeding or official inquiry with respect to the matters covered hereby.

                     
Date:
                   
 
 
 
                (Institutional Purchaser)   OR   (Individual Purchaser)      
 
                                  Name of Institutional Purchaser       Name:  
     
 
          Address:        
By:
                   
 
                   
Name:
                   
Title:
                   
Address:
                   

EXHIBIT D

C-2



--------------------------------------------------------------------------------



 



CERTIFICATE TO TRUSTEE
     Pursuant to Section 2.4 of the Amended and Restated Trust Agreement between
ServisFirst Bancshares, Inc. as the Company (the “Company’), and Wilmington
Trust Company, as Trustee, dated as of September 2, 2008 (the “Trust
Agreement”), the undersigned hereby certifies as follows:

  1.   In my capacity as an officer of the Company, I would normally have
knowledge of any default by the Company during the last fiscal year in the
performance of any covenants of the Company contained in the Indenture.     2.  
[To my knowledge, the Company is not default in the performance of any covenants
contained in the Indenture.          or, alternatively:         I am aware of
the default(s) in the performance of covenants in the Indentures, as specified
below.] PLEASE PICK THE ONE THAT APPLIES and DELETE THE ONE THAT DOES NOT.

     Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings ascribed to thereto in the Indenture.
     IN WITNESS WHEREOF, the undersigned has executed this Officers’
Certificate.
Date:                      ___, 2008

         
 
 
 
Name:    
 
  Title:    
 
         
 
 
 
Name:    
 
  Title:    

C-3